
 
 


 
ASSET PURCHASE AGREEMENT
 
BY AND BETWEEN
 


 
JINKHOLD, LTD.
 
A United Kingdom Corporation
 
21 Tudor Street
 
London
 
#06286236
 
(Purchaser)
 


 
And
 


 
ANDRONICS, LTD.
A Northern Ireland Corporation
20 Balliniska Road
Springtown, BT48 0NA
#NI 17460


(Seller)
 


 


 



 
 

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into as of the date
set forth below (the “Execution Date”), by and between Jinkhold, Ltd., a
corporation duly organized under the laws of the United Kingdom (“Jinkhold” or
the “Purchaser”), Andronics, Ltd., a corporation duly organized under the laws
of Northern Ireland (“Andronics” or the “Seller”) and Robert Andrews, an
individual residing in Northern Ireland and a founder of Andronics
(“Andrews”).  Jinkhold, Andronics and Andrews are hereinafter at times
collectively referred to as the “Parties.”


RECITALS:


WHEREAS, the Purchaser’s success requires ongoing access to and control over the
development and use of certain key technologies;


WHEREAS, the Seller is engaged in the business of providing two-way global data
solutions for the monitoring and control of customers’ remote assets (the
“Business”);


WHEREAS, the Seller desires to sell to the Purchaser significant Assets (defined
in Section 1) and transfer employees engaged in the ongoing operations of the
Business (the “Continuing Operations”); and


WHEREAS, the Purchaser desires to acquire the Assets of the Seller in exchange
for cash and/or stock of SARS Corporation, a corporation duly organized under
the laws of the state of Nevada (“SARS”) and other valuable Consideration
(defined in Section 4).


NOW, THEREFORE, for and in consideration of the premises, and the mutual
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:


1.  Assets Purchased.  The following properties, as described below in Sections
1.1 - 1.5, are collectively referred to herein as the “Assets”:


1.1  Assets.  The Seller agrees to sell to the Purchaser and the Purchaser
agrees to purchase from the Seller, on the terms and conditions set forth in
this Agreement, all of the Assets listed and identified in Schedule 1.1, annexed
hereto and made apart hereof.  Additionally, the Assets listed on Schedule 1.1
include all due and outstanding accounts receivable by the Seller as of the
Closing Date and all outstanding work-in-progress listed on Schedule 1.1 or
otherwise.


1.2  Employees.  At the Closing (defined below), the Seller agrees to reassign
all current employees of the Seller involved in the ongoing operations of the
Business to the Purchaser.  A list of these employees is set forth on Schedule
1.2, annexed hereto and made apart hereof (the “Employees”).


1.3  Contracts.  At the Closing, the benefit of the Seller’s Contracts (defined
below) shall be transferred to the Purchaser.  The burden of the Contracts shall
be novated to the Purchaser simultaneously on the Closing Date.  The Contracts
and all novations are set forth and included on Schedule 1.3, annexed hereto and
made apart hereof (the “Contracts”).


1.3.1  No Violation of Existing Agreements. Neither the execution and delivery
of Agreement, nor the consummation of the transactions contemplated hereby, will
conflict with or (with or without notice and/or lapse of time) result in a
termination, breach, impairment or violation of any Contract.  Seller has
received all necessary consents to enable the transfer of the Contracts to the
Purchaser.


1.4  Intellectual Property.  On or before the Closing, the Seller agrees to
transfer ownership and title of all intellectual property and intellectual
property agreements of the Seller to the Purchaser.  A list of this property is
set forth on Schedule 1.4, annexed hereto and made apart hereof.  As used
herein, the term “Intellectual Property” shall mean all worldwide industrial and
intellectual property rights, including, without limitation, patents, patent
applications, patent rights, trademarks, trademark applications, trade names,
service marks, service mark applications, copyright, copyright applications,
franchises, licenses, inventories, know-how, trade secrets, customer lists,
proprietary processes and formulae, all source and object code, algorithms,
structure, display screens, layouts, inventions, development tools and all
documentation and media constituting, describing or relating to the above,
including, without limitation, manuals, memoranda and records.


1.5  Goodwill.  On or before the Closing, the Seller agrees to transfer all
goodwill of the Seller to the Purchaser.  A list of this goodwill is set forth
on Schedule 1.5, annexed hereto and made apart hereof.


2.  Excluded Assets.  All other forms of assets not included on Schedules 1.1 –
1.5 will remain the sole property of the Seller, and Seller shall retain all the
rights, title and interests to these assets, including but not limited to the
statutory books and records of Andronics.


3.  Liabilities Assumed.  The Purchaser agrees to assume and pay, discharge or
perform, as appropriate, all liabilities directly attached to the Assets listed
on Schedule 3 (the “Assumed Liabilities”).  The obligations of the Purchaser
under this section are subject to whatever rights the Purchaser may have under
this Agreement or otherwise for breach by the Seller of any representation,
warranty, covenant or agreement contained in this Agreement, including but not
limited to any right of indemnification provided by this Agreement.


3.1  Offset.  Any liabilities not listed on Schedule 3 shall remain the sole
obligation of the Seller and Robert Andrews. In the event that undisclosed
liabilities arise or are uncovered within one (1) year after the Closing Date
(the “Undisclosed Liabilities”), the Undisclosed Liabilities United States
Dollar amount shall be offset first, by one (1) share of unvested Andrews
Monthly Options, defined in Section 4.6; second, by one (1) share of unvested
Andrews Quarterly Options, defined in Section 4.6; and third, by one (1)
Convertible Debenture, defined in Section 4.2, United States Dollar for every
One United States Dollar ($1.00 USD) of Undisclosed Liability, with partial
dollar amounts rounded up to the nearest dollar (collectively, the “Offset”).


4.  Consideration.  In consideration of the sale, transfer and conveyance to the
Purchaser of the Assets and the Assumed Liabilities, Purchaser shall submit the
following to the Seller on the Closing Date (collectively referred to herein as
the “Consideration”):
 
4.1     Stock.  Fifty thousand (50,000) shares of restricted SARS common stock,
$0.001 par value per share (“SARSCommon Stock”);


4.2   Convertible Debentures.  Convertible debentures in the total aggregate
principal amount of Seven Hundred Twenty-Two Thousand Two Hundred United States
Dollars ($722,000 USD) (the “Convertible Debentures”).  The Convertible
Debentures shall include the following terms: (i) the interest rate shall be ten
percent (10%) compounded annually, (ii) the Convertible Debenture shall
automatically convert into shares of SARS Common Stock (the “Conversion”) one
(1) year from the date the Convertible Debenture was executed (the “Debenture
Maturity Date”), (iii) the exercise price shall be One United States Dollar
($1.00 USD) per share, a form of Convertible Debenture is annexed hereto and
made apart hereof as Exhibit A.  The Convertible Debentures shall be issued to
the individuals and/or entities listed on Schedule 4.2.


4.3    Assumption of Tax Liability.  Purchaser agrees to assume Seller’s tax
liability to HM Revenue & Customs Service up to, but not to exceed, Two Hundred
Thousand Pounds (£200,000 GPB).


5.  Payment of Consideration.  On or before the Closing Date, the Purchaser
shall transfer, or direct its agent to transfer, the Consideration, referred to
in Sections 4.1 and 4.2, to the Seller.
 
6.  Adjustments.  In regards to the Assets, the operation of the Seller’s
Business and related income and expenses up to the close of business on the day
before the Closing Date shall be for the account of the Seller and thereafter
for the account of the Purchaser.


7.  Value Added Tax (“VAT”).


7.1  The Parties intend that the Value Added Tax Act 1994 Section 49 (“Section
49”) and the Value Added Tax (Special Provisions) Order 1995/1268 Article 5
(“Article 5”) shall apply to the transactions contemplated herein.  The Parties
shall use all reasonable endeavours to ensure that the transactions contemplated
herein are not treated as a supply of goods or a supply of services for the
purposes of VAT and pursuant to Section 49 and Article 5.


7.2  On or before the Closing Date, Andronics shall deliver to the Purchaser all
records relating to the Business referred to in Section 49.


7.3  If VAT is chargeable on the transfer of any of the Assets pursuant to this
Agreement, then, subject to the receipt by the Buyer of a valid VAT invoice or
invoices relating to those assets, the Buyer shall pay to the Seller (in
addition to the Consideration referred to in Section 2.1) an amount equal to the
amount of VAT payable in respect of them together with any penalty or interest
incurred for late payment of the tax thereif.


8.  Employees.


8.1  The Parties acknowledge that the Employees' contracts of employment shall
automatically transfer to the Purchaser pursuant to the Transfer of Undertaking
(Protection of Employment) Regulations 1981 (as amended) (the
“Regulations”).  Additionally, the Seller acknowledges that (i) no employee of
the Purchaser has an employment agreement; and (ii) no employee of the Seller
shall be granted an employment agreement.


8.2  The Purchaser shall be responsible for and undertakes to indemnify and keep
the Seller indemnified from and against all accrued holiday pay entitlements and
accrued holiday entitlements of the Employees which have accrued prior to the
Closing Date.


8.3  Unless actions for the claim(s) arise before the Closing Date, the
Purchaser shall have no recourse against the Seller in respect of any claim made
by or in relation to the Employees whether by virtue of the assumption of
Undertakings (Protection of Employment) Regulations 1981, the Collective
Redundancies and Transfer of Undertakings (Protection of Employment) (Amendment)
Regulations 1999 or arising under contract, statute, regulation, directive or
otherwise.


8.4  Beginning on the Closing Date, the Purchaser shall be responsible for the
payment of all wages and salaries due, any related pay-as-you-earn, National
Insurance or deductions in respect of the Employees.


8.5  The Seller undertakes to indemnify and keep the Purchaser indemnified from
and against all liabilities, obligations, costs, claims and demands arising from
or in respect of any of the Employees, insofar as and to the extent that the
same was caused by any act or omission by the Seller prior to the Closing Date.


8.6
All the obligations of the Seller under or in connection with the contracts of
employment of the Employees arising in respect of any event or period on or
prior to the Closing Date shall be performed and discharged by the Seller and
the Seller shall indemnify the Purchaser from and against any and all actions,
proceedings, costs, claims, expenses, demands, damages, awards (whether of
compensation or otherwise), fines, penalties, judgements, order and liabilities
whatsoever (including, without limitation, national insurance and pension
entitlements and any liability to pay accrued holiday pay) which:



8.6.1  relate to or arise out of or in connection with the employment or
dismissal of any of the Employees or any other employee by the Seller or any
other person or any act or omission by the Seller or any associate of the Seller
or any other event occurring on or prior to the Closing Date for which the
Purchaser is liable by reason of the operation of the Regulations or other
measure having the force of law; or


8.6.2  (whether or not in respect of a period before or after the Closing Date)
relate to any contract of employment of any employee of the Seller or any other
person (other than any of the Employees) in respect of which the Purchaser is
liable as a result of the Regulations or Directive 77/187 of the Council of
European Communities or the termination of any such contract (and in this
connection the Purchaser shall terminate such contacts of employment promptly on
becoming aware of the same); or


8.6.3  arise from any failure by the Seller to comply with its obligations made
or contemplated by the Regulations.


8.7  The Seller undertakes to authorise and hereby authorises each of the
Employees to disclose to the Purchaser after the Closing Date all information in
his or her possession relating to the Business notwithstanding any term of his
or her employment with the Seller (whether express or implied) which would
otherwise preclude him or her from so doing.


8.8           Should any liabilities, obligations, costs, claims and demands
arising from or in respect of any of the Employees, insofar as and to the extent
that the same was caused by any act or omission by the Seller prior to the
Closing Date (the “Employee Liabilities”), arise on or after the Closing Date,
the Employee Liabilities shall be subject to the Offset defined in Section 3.1.


9.  Closing.


9.1  Time and Place.  The closing of the sale and purchase of the Assets (the
“Closing”) shall take place at The Otto Law Group, PLLC, at 5:00 p.m. PST on or
before November 15, 2007 (the “Closing Date”), or at such other time as the
Parties may mutually agree and upon which time all (i) closing conditions; (ii)
closing covenants; and (iii) outstanding exhibits and schedules have been
completed, attached hereto and fully satisfied.  This Agreement may be executed
in any number of counterparts, each of which will be an original as regards any
party whose signature appears thereon and all of which together will constitute
one and the same instrument. This Agreement will become binding when one or more
counterparts hereof, individually or taken together, will bear the signatures of
each of the Parties reflected hereon as signatories.  The “Execution Date” shall
be defined as the date this Agreement is executed by the Parties.


9.2  Obligations of Seller at the Closing.  At the Closing, the Seller shall
execute, or cause to be executed, and shall deliver to the Purchaser the
following:


9.2.1 Such documents as the Purchaser may reasonably request for the purpose of
(A) evidencing the accuracy of any of Seller’s representations and warranties,
(B) evidencing the performance by Seller of, or the compliance by Seller with,
any covenant or obligation required to be performed or complied with by it, (C)
evidencing the satisfaction of any condition referred to in this Agreement, or
(D) otherwise facilitating the consummation or performance of any of the
transactions contemplated in this Agreement.


9.2.2 The Seller shall provide the Purchaser an accounting of all prepayments
received from customers in respect of any of the Contracts to the extent that
such prepayments exceed the actual costs (if any) incurred by the Seller in
partially performing such Contracts prior to the Closing Date.


9.2.3  Rent, water, electricity, telephone charges, salaries, wages, accrued
holiday pay and other outgoings and costs of a periodical nature which relate to
periods commencing before the Closing Date and ending after the Closing Date
shall be apportioned on a time basis and those referable to the period ended on
the Closing Date shall be borne by the Seller and those referable to the period
commencing on the day following the Closing Date shall be borne by the
Purchaser.


9.3  Obligations of Purchaser at the Closing.  At the Closing, the Purchaser
shall execute, or cause to be executed, and shall deliver to the Seller the
following:


9.3.1  Such documents as the Seller may reasonably request for the purpose of
(A) evidencing the accuracy of any representation or warranty of the Purchaser,
(B) evidencing the performance by the Purchaser of, or the compliance by the
Purchaser with, any covenant or obligation required to be performed or complied
with by the Purchaser, (C) evidencing the satisfaction of any condition referred
to in this Agreement, or (D) otherwise facilitating the consummation or
performance of any of the transactions contemplated in this agreement; and


9.3.2  A release of the obligations of the Seller under previously executed
promissory notes in the aggregate total amount of Six Hundred Eighty-Two
Thousand Three Hundred Ninety-Eight  United States Dollars and Ninety-Two Cents
($682,398.92USD) (the “Notes”).  A schedule of the Notes is annexed hereto and
made apart hereof on Schedule 9.3.2.


 
9.4 Collateral Events.  At the Closing, the Parties acknowledge that the
Operating Agreement (“Operating Agreement”) dated February 7, 2007 and the
Licensing Agreements (the “Licensing Agreement”), dated February 7, 2007
executed by and between the Seller, Veritas Solutions, Inc. and Secure Asset
Reporting Services, Inc. shall be terminated and cancelled  according to the
terms set forth in the Operating Agreement and Licensing Agreement,
respectively.  A fully executed copy of the Operating Agreement and the
Licensing Agreements is annexed hereto and made apart hereof as Exhibits C and
D.
 
9.5  Possession.  Simultaneously with such deliveries, Seller shall take all
action necessary or appropriate to put Purchaser in actual possession and
operating control of the Assets.
 
10.  Seller’s Obligation Prior to Closing.


10.1  Seller’s Operation of Business Prior to Closing.  The Seller agrees that
between the Execution Date and the Closing Date (the “Interim Period”), the
Seller will:


10.1.1  Continue to operate and maintain the Assets that are the subject of this
Agreement in the usual and ordinary course and in substantial conformity with
all applicable laws, ordinances, regulations, rules or orders, and will use its
best efforts to preserve the Assets and preserve the Assets with its customers,
suppliers and others having business relations with the Seller.



10.1.2  Not assign, sell, lease or otherwise transfer, dispose or vary any of
the Assets, whether now owned or hereafter acquired, except in the normal and
ordinary course of business and in connection with its normal operation.



10.1.3  Maintain all of its Assets other than inventories in their present
condition, reasonable wear and tear and ordinary usage excepted, and maintain
the inventories at levels normally maintained.



10.1.4  Not engage any new Employee in the Business (save that the Seller may do
so if such Employee’s contract of employment will not transfer to the Purchaser
on or as a result of the Closing) or take any step to vary the contract of
employment of any Employee or take any steps which would entitle any Employee to
terminate his employment without notice or in circumstances amounting to
constructive dismissal.



10.1.5  The Seller covenants with and undertakes to the Purchaser that it will
as soon as reasonably practicable notify the Purchaser in writing of any matter
or thing which arises and becomes known to it in the Interim Period which
constitutes a breach of any of the Warranties set out in Section 14.



11.  Access to Premises and Information.  At a reasonable time prior to the
Closing Date, the Seller shall provide the Purchaser and its representatives
with reasonable access during business hours to the Assets, titles, contracts
and records of the Seller and furnish such additional information concerning the
Seller’s business to the Purchaser may reasonably request from time to time.


12.  Covenants of Seller Prior to Closing.


12.1  Conditions and Best Efforts.  The Seller will use its best efforts to
effectuate the transactions contemplated by this Agreement and to fulfill all
the conditions of the Seller’s obligations under this Agreement, and shall do
all acts and things as may be required to carry out the Seller’s obligations and
to consummate this Agreement.


12.2  Confidential Information.  If for any reason the transactions contemplated
by this Agreement fail to consummate, the Purchaser shall not disclose to third
parties any confidential information received from the Seller in the course of
investigating, negotiating and performing the transactions contemplated by this
Agreement.


12.3  Financial Statements.  On or before the Closing Date, the Seller shall
supply the Purchaser with financial statements through September 30, 2007, of
which shall include, but is not limited to, (i) balance sheet, (ii) profit and
loss statement, (iii) detailed accounts receivable (also to be attached as a
part of Schedule 1.1), (iv) detailed accounts payable (also to be attached as a
part of Schedule 3), (v) detailed inventory schedule (also to be attached as a
part of Schedule 1.1) and (vi) other customary disclosures or as may be
requested.


13.  Covenants of Purchaser Prior to Closing.


13.1  Conditions and Best Efforts.  The Purchaser will use its best efforts to
effectuate the transactions contemplated by this Agreement and to fulfill all
the conditions of the Purchaser’s obligations under this Agreement, and shall do
all acts and things as may be required to carry out the Purchaser’s obligations
and to consummate this Agreement.


13.2  Confidential Information.  If for any reason the transactions contemplated
by this Agreement fail to consummate, the Purchaser shall not disclose to third
parties any confidential information received from the Seller in the course of
investigating, negotiating and performing the transactions contemplated by this
Agreement.  The Parties recognize that they have received and will receive
confidential information concerning the other during the course of the
negotiations, preparations and due diligence the transaction contemplated
herein. Accordingly, the Parties each: (a) shall use its respective best efforts
to prevent the unauthorized disclosure of any confidential information
concerning the other that was or is disclosed during the course of such
negotiations, preparations and due diligence; and (b) shall not make use of or
permit to be used any such confidential information other than for the purpose
of effectuating the Agreement and related transactions. The obligations of this
section will not apply to information that: (a) is or becomes part of the public
domain other than by fault of the receiving party; (b) is disclosed by the
disclosing party to third parties without restrictions on disclosure; (c) is
received by the receiving party from a third party without breach of a
contractual or fiduciary nondisclosure obligation to the other party; or (d) is
required to be disclosed by law, provided that the receiving party shall give at
least two (2) days’ prior written notice to the disclosing party of such
disclosure required by law. If this Agreement is terminated, all copies of
documents containing confidential information shall be returned by the receiving
party to the disclosing party.


14.  Representations and Warranties of the Seller.  The Seller represents and
warrants to the Purchaser as follows:


14.1  Corporate Existence.  The Seller is now, and on the Closing Date shall be,
a corporation duly organized, validly existing and in good standing under the
laws of Northern Ireland, has all requisite corporate power and authority to own
its properties and assets and carry on its business and is in good standing in
each jurisdiction in which such qualification is required.


14.2  Corporation Power and Authorization.  The Seller has full corporate
authority to execute and deliver this Agreement and any other agreement to be
executed and delivered by the Seller in connection herewith, and to carry out
the transactions contemplated hereby.  The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary corporate and shareholder action.  No other
corporate proceedings by the Seller are necessary to authorize this Agreement or
the carrying out of the transactions contemplated hereby.  The Seller has
consulted its own financial advisor, tax advisor and accountant, as necessary or
desirable, as to matters concerning this Agreement.  This Agreement constitutes
a valid and binding Agreement of the Seller in accordance with its terms.


14.3  Conflict with Other Agreements, Consents and Approvals.  With respect to
(i) any corporate or entity formation documents, such as the articles of
incorporation, bylaws or similar documents of the Seller, (ii) any applicable
law, statute, rule or regulation, (iii) any contract to which the Seller is a
party or may be bound, or (iv) any judgment, order, injunction, decree or ruling
of any court or governmental authority to which the Seller is a party or
subject, the execution and delivery by the Seller of this Agreement and any
other agreement to be executed and delivered by the Seller in connection
herewith and the consummation of the transactions contemplated hereby will not
(a) result in any violation, conflict or default, or give to others any interest
or rights, including rights of termination, cancellation or acceleration, or (b)
require any authorization, consent, approval, exemption or other action by any
court or administrative or governmental body which has not been obtained, or any
notice to or filing with any court or administrative or governmental body which
has not been given or done.


14.4  Compliance with Law.  The Seller’s use and occupancy of the Assets,
wherever located, has been in compliance with all applicable governmental laws
or ordinances, the non-compliance with which, or the violation of which, might
have a material adverse affect on the Assets, the Assumed Liabilities or the
financial condition, results of operations or anticipated business prospects of
the Purchaser, and the Seller has received no claim or notice of violation with
respect thereto.  Without in any way limiting the generality of the foregoing,
the Seller is in compliance with, and is subject to no liabilities under, any
and all applicable laws, governmental rules, ordinances, regulations and orders
pertaining to the presence, management, release, discharge or disposal of toxic
or hazardous waste material or substances, pollutants (including conventional
pollutants) and contaminants.  The Seller has obtained all material permits,
licenses, franchises and other authorizations necessary for the conduct of its
business.


14.5  Tax and Other Returns and Reports.  (i) All tax returns and reports
(including without limitation all income tax, payroll, unemployment
compensation, sales and use, excise, privilege, property, ad valorem, franchise,
license and school) required to be filed by the Seller by the Closing (“Tax
Returns”) have been filed with the appropriate governmental agencies in all
jurisdictions in which such returns and reports are required to be filed, and
all such returns and reports properly reflect the taxes of the Seller for the
periods covered thereby; and (ii) all taxes, assessments, interest, penalties,
deficiencies, fees and other governmental charges or impositions, including
those enumerated above with respect to the Tax Returns, which are called for by
the Tax Returns, or which are claimed to be due from the Seller by notice from
any taxing authority, or upon or measured by its properties, assets or income,
have been properly accrued or paid by or at the Closing if then due and
payable.  The amount of tax payable by the Seller on the profits of the Business
in the last two accounting periods of the Seller has not depended to a material
extent on any agreement with any tax authority not being an agreement based on
strict application of any relevant legislation.


14.5.1  Accounts.  The accounts of the Seller relating to the Business for the
financial year ended on February 28, 2007 comply with the requirements of the
Companies Order 1989 (or when the Companies Act 2006 is brought into
force) Companies Act 2006. The accounts have been prepared in accordance with
all applicable Statements of Standard Accounting Practice and (to the extent
that none are applicable) with generally accepted accounting principles and
practices applied consistently. They show a true and fair view of the assets and
liabilities of the Business as at that date, including contingent, unquantified
or disputed liabilities, and of the results of the Business for the financial
period ended on February 28, 2007.  The accounting and other records of the
Business are up to date and contain complete and accurate details of all
transactions of the Business.


14.6  Intellectual Property Rights.


14.6.1                      The Seller owns, possesses or has the right to use
all intellectual property rights necessary or required to conduct its business
as presently conducted, or otherwise used by the Seller.  There are no
subsisting licenses or other agreements under which the Seller has granted to
any third party any rights or interest in connection with the Intellectual
Property or any rights to any know-how or confidential information relating to
the Business.


14.6.2 No royalties or other amounts are payable by the Seller to other persons
by reason of the ownership or the use of the any intellectual property owned or
used by the Seller.


14.6.3 (i)  To the best knowledge of the Seller, no product or service related
to the Seller’s business and marketed and sold by the Seller violates any
license or infringes upon any intellectual property rights of others, (ii) the
Seller has not received any notice that any such product or service conflicts
with any intellectual property rights of others, and (iii) to the best knowledge
of the Seller, there is no reasonable basis to believe that any such violation,
infringement or conflict may exist.


14.6.4 The Seller is not a party to, or subject to, any contract which currently
requires, or upon the passage of time or occurrence of an event or contingency
(whether of default or otherwise) will require, the conveyance or disclosure of
secret processes or formulae related to, any intellectual property of the
Seller.


14.6.5  All computer hardware and software included among the Assets and
currently used and/or necessary to the conduct of the Seller’s business, are in
good working order.


14.6.6 Except as described in Schedules 1.1-1.5, the Seller has obtained and
delivered to the Purchaser all consents and approvals of third parties necessary
to duly transfer to the Purchaser all of the Seller’s rights, title and interest
in and to all of its intellectual property included among the Assets.


14.7  Contracts.  The Seller is not a party to or subject to any contract that
involves (i) agency, distributorship, franchising, marketing rights, information
sharing, manufacturing rights, servicing or maintenance; (ii) partnership, joint
venture or similar arrangement; (iii) the purchase, conditional sale, credit
sale, lease, hiring or similar arrangement; (iv) committing Andronics to capital
expenditures; (v) disabling Andronics’ complete performance with the terms of
any Contract entered into within (6) months from the date of execution; (vi) the
supply of goods and/or services by or to the Seller on terms under which
retrospective or future discounts, price reductions or other financial
incentives are given by or to the Seller dependent upon the level of purchases
or any other fact; (vii) terms not on “arm’s length;” and (viii) a loss-making
nature.
 
14.7.1  The Seller is not in default under any of the Contracts or in respect of
any other obligation or restriction binding upon it in relation to the Business.
No threat or claim of default has been made and no threat or claim is
outstanding against the Seller under any of the Contracts or any other agreement
or arrangement to which the Seller is a party relating to the Business or the
Assets and there is nothing, whereby any of the Contracts or other agreement or
arrangement, that may be terminated or rescinded by any other party.
 
 
14.7.2  During the twelve (12) months immediately preceding Closing Date, there
has been no substantial change in the bases or terms on which any person is
prepared to do business with the Seller in relation to the Business.  No
substantial customer or supplier of the Business has ceased or substantially
reduced its business with the Seller and no indication has been received by the
Seller that there will be any such change, cessation or reduction.
 
14.8  Litigation.  The Seller has no knowledge of any claim, litigation,
proceeding or investigation pending or threatened against the Seller that might
result in any material adverse change in the Business or condition of the Assets
being conveyed under this Agreement.
 
14.9  Assets.  The items included on Schedule 1.1 are to the best of the
Seller’s knowledge fit for their intended purpose and are of satisfactory
quality, are not obsolete, slow moving or likely to realize less than book
value, and are sufficient for the normal requirements of the Business. The
work-in-progress is at its normal level having regard to current orders.  The
raw material, packaging materials and finished goods are at their normal level
having regard to the current trading requirements of the Business.  All of the
items comprising the fixed Assets are in a good and safe state of repair and
condition and satisfactory working order, are adequate and not surplus to the
requirements of the Business, and would not be expected to require replacement
within a period of twelve (12) months after the Closing Date.
 
 
14.9.1  Title to Assets.  The Seller holds good and marketable title to the
Assets, free and clear of restrictions on or conditions to transfer or
assignment, and free and clear of liens, pledges, charges or encumbrances.
 
 
14.10  Employees.  No changes have been made since February 7, 2007 in the terms
of employment of the Employees and the Seller is not under any legal or moral
obligation to make any such change.  There are no amounts owing to any present
or former officers or employees of the Seller in respect of the Business and
none of them is entitled to accrued holiday pay other than in respect of the
Seller's current holiday year.  Except as provided at schedule 1.2, No employee
has been engaged by the Seller in relation to the Business since February 7,
2007 and no person employed by the Seller at or since that date has ceased, or
given or received notice to cease, to be so employed or will be entitled to give
such notice as a result of the provisions of this Agreement.  The Seller has
maintained adequate and suitable records regarding the service of each of the
Employees and complied with all agreements for the time being relating to
them.  There is no recognition, wage bargaining or other collective or other
agreement or arrangement in force or proposed between the Seller and any trade
union or similar organization, there is no dispute (current or threatened)
between the Seller and any trade union or similar organization and there has
been no industrial action affecting the Business during the past five (5)
years.  The Seller is and has been at all times in compliance with all
legislation, regulations and codes of practice in relation to the Employees, and
no orders, awards or other notices have been served on and no other enforcement
or similar proceedings have been taken against the Seller pursuant to any
legislation, regulations or codes of practice in respect of the Employees.  All
of the Employees (and all other workers involved in the Business) are legally
entitled to be in and work in the United Kingdom.  No retirement, death or
disability benefit scheme for present or former officers or employees or their
dependants is in existence, no proposals have been announced and the Seller is
not under any legal or moral obligation to establish any such scheme.
 
14.11  Accuracy of Representations and Warranties.  None of the representations
or warranties of the Seller contain or will contain any untrue statement of a
material fact or omit or will omit or misstate a material fact necessary in
order to make statements in this Agreement not misleading.  The Seller knows of
no fact that has resulted in a material change in the business, operations or
assets of the Seller that has not been set forth in this Agreement or otherwise
disclosed to the Purchaser.


15.           Representations and Warranties of Purchaser.  The Purchaser
represents and warrants as follows:


15.1  Corporate Existence.  The Purchaser is now, and on the Closing Date will
be, a corporation duly organized, validly existing and in good standing under
the laws of the United Kingdom, has all requisite corporate power and authority
to enter into this Agreement and perform its obligations hereunder.


15.2  Authorization.  The Purchaser has full corporate authority to execute and
deliver this Agreement and any other agreement to be executed and delivered by
the Purchaser in connection herewith, and to carry out the transactions
contemplated hereby.  The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate and shareholder action.  No other corporate
proceedings by the Purchaser will be necessary to authorize this Agreement or
the carrying out of the transactions contemplated hereby.  This Agreement
constitutes a valid and binding Agreement of the Seller, in accordance with its
terms.  The Purchaser has consulted its own financial advisor, tax advisor and
accountant, as necessary or desirable, as to matters concerning this Agreement.


15.3  Conflict with Other Agreements, Consents and Approvals.  With respect to
(i) the articles of incorporation, bylaws or similar document of the Purchaser,
(ii) any applicable law, statute, rule or regulation, (iii) any contract to
which the Purchaser is a party or may be bound, or (iv) any judgment, order,
injunction, decree or ruling of any court or governmental authority to which the
Purchaser is a party or subject, the execution and delivery by the Purchaser of
this Agreement and any other agreement to be executed and delivered by the
Purchaser in connection herewith and the consummation of the transactions
contemplated hereby will not (a) result in any violation, conflict or default,
or give to others any interest or rights, including rights of termination,
cancellation or acceleration, or (b) require any authorization, consent,
approval, exemption or other action by any court or administrative or
governmental body which has not been obtained, or any notice to or filing with
any court or administrative or governmental body which has not been given or
done.
 
15.4  Employees of Andronics. The Purchaser has had the opportunity to examine
full and accurate details of the 'employee liability information' (as defined in
the Regulations).  Additionally, the Seller has supplied the Purchaser with the
following: (i) the identity of the Employees; (ii) the ages of the Employees;
(iii) the information contained in the written statements of employment
particulars for the Employees; (iv) the information relating to any collective
agreements that apply to the Employees, where the procedures set out in the
Employment Act 2002 (Dispute Resolution) Regulations 2004 apply; (v) instances
within the preceding two (2) years of any disciplinary action taken by the
Seller in respect of any of the Employees or of any grievances raised by any of
the Employees; (vi) instances of any legal action taken by any of the Employees
against the Seller in the preceding two (2) years; and (vii) instances of
potential legal actions that may be brought by any of the Employees against the
Seller where the Seller has reasonable grounds to believe such actions might
occur.
 
15.5  Accuracy of Representations and Warranties.  None of the representations
or warranties of the Purchaser contain or will contain any untrue statement of a
material fact or omit or will omit or misstate a material fact necessary in
order to make the statements contained herein not misleading.


16.           Conditions Precedent to Purchaser’s Obligations.  The obligation
of the Purchaser to purchase the Assets is subject to the fulfillment, prior to
or at the Closing Date, of each of the following conditions, any one or portion
of which may be waived in writing by the Purchaser:


16.1  Representations, Warranties and Covenants of Seller.  The representations
and warranties of the Seller contained herein and any other documents delivered
by the Seller in connection with this Agreement shall be true and correct in all
material respects at the Closing; and the Seller shall have performed all
obligations and complied with all agreements, undertakings, covenants and
conditions required by this Agreement to be performed or complied with by it or
prior to the Closing.


16.2  Licenses and Permits.  The Purchaser shall have obtained all licenses and
permits from public authorities necessary to authorize the ownership and
operation of the business of the Seller.


16.3  Conditions of the Business.  There shall have been no material adverse
change in the manner of operation of the Seller’s business prior to the Closing
Date.


16.4  No Suits or Actions.  At the Closing Date no suit, action or other
proceeding shall have been threatened or instituted to restrain, enjoin or
otherwise prevent the consummation of this Agreement or the contemplated
transactions.


17.           Conditions Precedent to Obligations of the Seller.  The
obligations of the Seller to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, prior to or at the Closing Date, of
each of the following conditions, any one or a portion of which may be waived in
writing by the Seller;


17.1  Representations, Warranties and Covenants of Purchaser.  All
representations and warranties made in this Agreement by the Purchaser shall be
true as of the Closing Date as fully as though such representations and
warranties had been made on and as of the Closing Date, and the Purchaser shall
not have violated or shall not have failed to perform in accordance with any
covenant contained in this Agreement.


18.           Covenants Subsequent to the Closing Date.


18.1    Lease Agreement.  A lease agreement with Robert and Margaret Andrews for
the lease of the property consisting of the current Andronics offices, located
at Unit 20 Ballinska Road, Springtown Industrial Estate, Londonderry, Northern
Ireland BT48 0NA.  The monthly facilities rental pursuant to the lease agreement
shall be Ten Thousand Pounds (₤10,000 GBP) per month for the term of the
lease.  The Parties shall reasonably agree upon the lease agreement terms on or
before the Closing Date.  Upon the Closing Date, a copy of the lease agreement
shall be attached hereto as Exhibit D and made apart hereof.


18.2  Advisory Board.  The Purchaser acknowledges the personal liability of
Robert Andrews in connection with the Six Hundred Fifty Thousand Pound (£650,000
GBP) personal guarantee made for the benefit of Andronics.  At the Closing,
Robert Andrews shall be appointed to the advisory board of Secure Asset
Reporting Services, Inc.  Mr. Andrews shall serve as an advisory board director
until the earlier of (i) his resignation, (ii) appointment of his successor or
(iii) his termination.


18.3  Common Stock Options.  For services rendered to Andronics after the
Closing Date, Robert Andrews shall be entitled to acquire SARS Common Stock
equal to the total aggregate amount of one million five hundred thousand
(1,500,000) shares at One United States Cent ($0.01 USD) per share (the “Andrews
Options”). The Andrews Options must be exercised before the end of the first
quarter immediately preceding the twelve (12) month period the options vested in
or they are forfeited.  The Andrews Options shall vest in accordance with the
following:


18.3.1  One million (1,000,000) shares shall vest monthly beginning upon the
Closing Date ( “Andrews Monthly Options”).


18.3.2  Five hundred thousand (500,000) shares shall vest quarterly upon meeting
the revenue projections listed in Schedule 18.3.2 and in the following amounts:


Quarter 1: 50,000 options vest
Quarter 2: 100,000 options vest
Quarter 3: 150,000 options vest
Quarter 4: 200,000 options vest


If any revenue projections are not met for any given quarter, the option amount
for that quarter, less ten percent (10%), shall be added to the fourth quarter’s
total.  If the fourth quarter goals are not met, that quarters entire option
amount (whether or not accrued options have been added to the fourth quarter)
shall be forfeited.  Section 18.3.2 shall be hereinafter defined as “Andrews
Quarterly Options.”


Robert Andrews covenants to pay to the Purchaser (or as the Purchaser may
direct) an amount equal to any liability of the Purchaser (or any other person)
to pay income tax or national insurance contributions (both employers and
employees) (a “Relevant Tax Liability”) arising as a result of the grant,
exercise, assignment or release of the Andrews Options or as the result of the
acquisition, holding or disposal of SARS Common Stock by Mr. Andrews.  In
connection therewith, Mr. Andrews and the Purchaser agree that:
 
(i)           if so requested by the Purchaser at any time after the Closing
Date, Mr. Andrews shall enter into an election under Section 431 of the Income
Tax (Earnings and Pensions) Act 2003 in respect of any SARS Common Stock
acquired by Mr. Andrews pursuant to the option; and
 
(ii)           it shall be a condition of the exercise of the Andrews Options
that Mr. Andrews shall remit to the Purchaser (or as it may direct) in cleared
funds the amount of any Relevant Tax Liability or make such other arrangements
for the discharge of such Relevant Tax Liability as the Board of Directors of
the Purchaser may in its absolute discretion think fit.
 
19.           Non-Competition, Non-Solicitation.


19.1  Non-Competition.  Seller agrees that, without both the disclosure to and
the written approval of the Board of Directors of SARS Corporation, it shall
not, directly or indirectly, engage or be interested in (whether as a principal,
lender, employee, officer, director, partner, venturer, consultant or otherwise)
any business(es) that is competitive with the business being conducted by the
Purchaser, without the express written approval of the Board of Directors of
SARS Corporation.


19.2  Non-Solicitation.  Seller agrees that, without the prior written consent
of the Company’s Board of Directors, for a period of two (2) years after the
Closing Date, it shall not, directly or indirectly disturb, entice, or in any
other manner persuade, any Employee of the Seller or Purchaser to discontinue
that person’s or firm’s relationship with the Business if the Employee(s) were
employed by the Seller at any time during the twelve (12) month period prior to
the Closing Date.


20.           Purchaser’s Acceptance.  The Purchaser represents and acknowledges
that it has entered into this Agreement on the basis of its own examination,
personal knowledge and opinion of the value of the business.  The Purchaser has
not relied on any representations made by the Seller other than those specified
in this Agreement.  The Purchaser further acknowledges the Seller has not made
any agreement or promise to repair or improve any of the leasehold improvements,
equipment or other personal property being sold to the Purchaser under this
Agreement, and that the Purchaser takes all such property in the condition
existing on the Execution Date, except as otherwise provided in this Agreement.


21.           Risk of Loss.  The risk of loss, damage or destruction to any of
the equipment, inventory or other personal property to be conveyed to the
Purchaser under this Agreement shall be borne by the Seller up to the time of
Closing.  In the event of such loss, damage or destruction, the Seller, to the
extent reasonable, shall replace the lost property or repair or cause to repair
the damaged property to its condition prior to the damage.  If replacement,
repairs or restorations are not completed prior to Closing, then the purchase
price shall be adjusted by an amount agreed upon by the Purchaser and the Seller
that will be required to complete the replacement, repair or restoration
following Closing.  If the Purchaser and the Seller are unable to agree, then
the Purchaser, at its sole option and notwithstanding any other provision of
this Agreement, upon notice to the Seller, may rescind this Agreement and
declare it to be of no further force and effect, in which event there shall be
no Closing of this Agreement and all the terms and provisions of this Agreement
shall be deemed null and void.  If, prior to Closing, any of the real properties
that are the subject of the leases to be assumed by the Purchaser are materially
damaged or destroyed, then the Purchaser may rescind this Agreement in the
manner provided above unless arrangements for repair satisfactory to all parties
involved are made prior to Closing.


22.           Indemnification and Survival.


22.1  Survival of Representations and Warranties.  All representations and
warranties made in this Agreement shall survive the Closing of this Agreement,
except that any party to whom a representation or warranty has been made in this
Agreement shall be deemed to have waived any misrepresentation or breach of
representation or warranty of which such party had knowledge prior to
Closing.  Any party learning of a misrepresentation or breach of representation
or warranty under this Agreement shall immediately give written notice thereof
to all other parties to this Agreement.  The representations and warranties in
this Agreement shall terminate two (2) years from the Closing Date, and such
representations or warranties shall thereafter be without force or effect,
except any claim with respect to which notice has been given to the party to be
charged prior to such expiration date.


22.2  Seller’s Indemnification.  The Seller hereby agrees to indemnify and hold
the Purchaser, it successors and assigns harmless from and against: (i) Any and
all damages, losses, claims, liabilities, deficiencies and obligations of every
kind and description, contingent or otherwise, arising out of or related to the
operation of the Seller’s business prior to the close of business on the day
before the Closing Date, except for damages, losses, claims, liabilities,
deficiencies and obligations of the Seller expressly assumed by the Purchaser
under this Agreement or paid by insurance maintained by the Seller or the
Purchaser, (ii) any and all damage or deficiency resulting from any material
misrepresentation, breach of warranty or covenant, or nonfulfillment of any
agreement on the part of the Seller under this Agreement, and (iv) any and all
actions, suits, claims, proceedings, investigation, audits, demands,
assessments, fines, judgments, costs and other expenses (including, without
limitation, reasonable audit and attorneys fees) incident to any of the
foregoing.


The Seller’s indemnity obligations under this Section 22.2 shall be subject to
the following: (i) if any claim is asserted against the Purchaser that would
give rise to a claim by the Purchaser against the Seller for indemnification
under the provisions of this Section, then the Purchaser shall promptly give
written notice to the Seller concerning such claim and the Seller shall, at no
expense to the Purchaser, defend the claim, and (ii) the Seller shall not be
required to indemnify the Purchaser for an amount that exceeds the fair market
value of the Purchase Price paid by the Purchaser under this Agreement.


22.3  Purchaser’s Indemnification.  The Purchaser agrees to defend, indemnify,
and hold harmless the Seller from and against (i) any and all claims,
liabilities and obligations of every kind and description arising out of or
related to the operation of the business following Closing or arising out of the
Purchaser’s failure to perform obligations of the Seller assumed by the
Purchaser pursuant to this Agreement; (ii) any and all damage or deficiency
resulting from any material misrepresentation, breach of warranty or covenant,
or nonfulfillment of any agreement on the part of the Purchaser under this
Agreement, and (iii) any and all actions, suits, claims, proceedings,
investigation, audits, demands, assessments, fines, judgments, costs and other
expenses (including, without limitation, reasonable audit and attorneys fees)
incident to any of the foregoing.


23.  Disputes.  In the event of a dispute between the Parties as to any material
term herein, the Parties shall first attempt to resolve the dispute informally.


23.1  No claim shall be brought by the Purchaser against the Seller unless
notice in writing has been given to the Seller as soon as reasonably
practicable, and in any event within twenty-eight (28) days after the Purchaser
becomes aware of the grounds for a claim and on or before the first anniversary
of this Agreement specifying the nature of the claim in reasonably sufficient
detail and so far as practicable the amount claimed.


23.2  Any claim shall become fully barred and unenforceable after the second
anniversary of this Agreement unless proceedings in respect of that claim have
been commenced. For this purpose, proceedings shall not be deemed to have been
commenced unless they have been issued and served upon the Seller.


23.3  Attorneys' Fees.  If any action, suit or proceeding is commenced to
establish, maintain, or enforce any right or remedy under this Agreement, the
party not prevailing therein shall pay, in addition to any damages or other
award, all reasonable attorneys' fees and litigation expenses incurred therein
by the prevailing party.


23.4 The Purchaser shall have no claim whatever against the Seller: (i) if and
to the extent that the breach on which the claim is based occurs as a result of
any legislation not in force on the Execution Date that takes effect
retrospectively or any increase in the rates of taxation in force at that date,
or as a consequence of a change in the interpretation of the law in any
jurisdiction after the Execution Date; (ii) if and to the extent that the breach
on which the claim is based would not have arisen but for any voluntary act,
omission, transaction or arrangement by or with the Purchaser or any person
connected with the Purchaser after the Closing Date otherwise than in the
ordinary course of conducting the Business which the Purchaser knew or ought
reasonably to have known could give rise to a claim; (iii) to the extent that
the claim arises only as a result of any changes after the Closing Date in the
accounting bases, policies or methods used by the Purchaser to value any of its
assets, or; (iv) to the extent that the claim relates to any loss for which the
Purchaser is indemnified by insurance or for which it would have been
indemnified if at the relevant time the Purchaser had maintained valid and
adequate insurance cover that is normally effected by prudent companies carrying
on a business similar to the Business.


23.5  No claim shall be made by the Purchaser if the fact, omission,
circumstance or occurrence giving rise to the claim has been fully and fairly
disclosed to the Purchaser in this Agreement.


23.6  Conduct of Claims. Should the Purchaser become aware of any grounds that
might give rise to a claim, having given notice to the Seller in accordance with
Section 23.1, the Purchaser (i) shall not make any admission of liability or
agreement or compromise with any party without prior consultation with and the
agreement of the Seller, which shall not be unreasonably withheld or delayed;
(ii) should the claim result from or arise from a dispute with a third party,
take such action to avoid, dispute, resist, appeal, compromise or contest the
dispute as the Seller may reasonably request and at the Seller's expense; (iii)
shall make available to the Seller all information reasonably required and
available to enable the Seller to avoid, dispute, resist, appeal, compromise or
contest the claim and any liability connected with the claim; and (iv) shall not
be obliged to take any action which on a reasonable view is likely materially to
prejudice the Business or the Purchaser.


23.7  Should the Purchaser receive any payment or benefit from any policy of
insurance or any third party other than the Seller as a result of the
circumstances giving rise to a claim, and the Seller has made any payment to the
Purchaser in respect of that claim, the Purchaser shall, as soon as practicable
after receipt, reimburse the Seller an amount which is the lesser of the amount
of the payment or benefit received from the insurer or other third party and the
payment received from the Seller, having deducted all costs, charges and
expenses reasonably incurred by the Purchaser in obtaining the payment or
benefit.


23.8  If any potential claim arises by reason of a liability that is contingent
only, the Seller shall not be under any obligation to make any payment for that
claim until such time as the contingent liability becomes actual.


24.  Miscellaneous Provisions.


24.1  Notices.  All notices, requests, demands, claims, consents and other
communications required or permitted under this Agreement shall be in
writing.  Any notice, request, demand, claim, communication or consent under
this Agreement shall be deemed duly given if (and shall be effective two (2)
business days after) it is sent by certified mail and addressed to the intended
recipient as set forth below:




If to Purchaser:
 
 
 
 
Jinkhold, Ltd.
c/o SARS Corporation
__________________________
__________________________
__________________________
 
With a Copy to:
The Otto Law Group, PLLC
Attn: David Otto
601 Union Street, Suite 4500
Seattle, WA 98101
United States
 
If to Seller:
Andronics, Ltd.
Unit 20 Balliniska Road
Springtown Industrial Estate
Londonderry
Northern Ireland
BT48 ONA
 
With a Copy to:
Ciaran Hampson
6 Castle Street
Londonderry
County Londonderry
BT48 6HQ
 

or at any other address as any party may, from time to time, designate by notice
given in compliance with this section.


24.2           Time.  Time is of the essence of this Agreement.


24.3           Survival.  Any of the terms and covenants contained in this
Agreement which require the performance of either party after the Closing shall
survive the Closing and delivery of the Assets.


24.4           Waiver.  Failure of either party at any time to require
performance of any provision of this Agreement shall not limit the party’s right
to enforce the provision, nor shall any waiver of any breach of any provision be
a waiver of any succeeding breach of any provision or a waiver of the provision
itself for any other provision.


24.5           Assignment.  Except as otherwise provided within this Agreement,
neither party hereto may transfer or assign this Agreement without the prior
written consent of the other party.


24.6           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of Northern Ireland, without giving effect to the
conflicts of law principles thereof.


24.7           Venue.  The parties to this Agreement agree that any action on
this Agreement shall be brought in a court of competent jurisdiction located in
Northern Ireland.


24.8 Titles and Captions.  All articles, sections and paragraph titles or
captions contained in this Agreement are for convenience only and shall not be
deemed part of the context nor affect the interpretation of this Agreement.


24.9           Entire Agreement. This Agreement contains the entire
understanding between and among the Parties and supersedes any prior
understandings and agreements among them respecting the subject matter of this
Agreement.


24.10  Construction.  The Parties have participated jointly in the negotiation
and drafting of this Agreement.  In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.  Any reference to any statute or law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise.  The word “including” shall mean including
without limitation.


24.11  Prior Agreements.  This document is the entire, final and complete
agreement of the Parties pertaining to the purchase of the Assets, and
supersedes and replaces all prior or existing written and oral agreements
between the parties or their representatives relating to the Assets.


24.12                      Modifications Must Be in Writing.  This Agreement may
not be changed orally.  All modifications of this Agreement must be in writing
and must be signed by each party.


24.13                      Agreement Binding.  This Agreement shall be binding
upon the heirs, executors, administrators, successors and assigns of the Parties
hereto.


24.14                      Further Action.  The Parties hereto shall execute and
deliver all documents, provide all information and take or forbear from all such
action as may be necessary or appropriate to achieve the purposes of this
Agreement.


24.15                      Good Faith, Cooperation and Due Diligence.  The
Parties hereto covenant, warrant and represent to each other good faith,
complete cooperation, due diligence and honesty in fact in the performance of
all obligations of the Parties pursuant to this Agreement.  All promises and
covenants are mutual and dependent.


24.16                      Counterparts.  This Agreement may be executed by
facsimile and in several counterparts, and all so executed shall constitute one
Agreement, binding on all the Parties hereto even though all the Parties are not
signatories to the original or the same counterpart.


24.17                      Savings Clause.  If any provision of this Agreement,
or the application of such provision to any person or circumstance, shall be
held invalid, the remainder of this Agreement, or the application of such
provision to persons or circum­stances other than those as to which it is held
invalid, shall not be affected thereby.


24.16  Consultation.  The Parties acknowledge that each has been advised to seek
legal consultation regarding this Agreement and has either retained or had
sufficient opportunity to retain such legal representation and hereby waives
insufficiency of legal consultation or representation as a claim or defense in
any action arising out of this Agreement.  Except as otherwise provided in this
Agreement, each Party shall bear its own attorneys’ fees and costs incurred in
this matter through the Closing Date of execution of this Agreement.


24.17                      Grossing Up.
 
 
24.17.1  If the Purchaser makes a payment or suffers a loss (the “Loss") in
respect of which the Purchaser is entitled to be indemnified or otherwise
compensated by the Seller under this Agreement and payment so made by the Seller
(the “Payment") is subject to tax in the hands of the Purchaser or a withholding
on account of tax, the Seller shall pay to the Purchaser such additional amount
as ensures that the Purchaser is left with the same amount as it would have been
entitled to receive in the absence of any such tax liability or withholding
PROVIDED THAT the Seller shall not be under any obligation to make an increased
payment under this Section 24.17.1 to the extent the Loss is deductible in
computing the Purchaser's tax liability in respect of the Payment.
 
 
24.17.2  Any additional payment due by the Seller to the Purchaser under Section
24.17.1 shall be payable by the Seller on the later of:
 
 
 
(i)
five (5) business days before the last date on which the Purchaser can discharge
the tax liability arising as a result of the Payment without incurring a
liability for penalties or interest thereon;

 
 
 
(ii)
five (5) business days after written demand has been made in respect thereof by
the Purchaser.

 
24.17.3  If an increased amount is paid to the Purchaser under Section 24.17.1
and the Purchaser later obtains a credit or deduction in respect of the Loss in
computing its tax liability the Purchaser shall reimburse (to the extent it can
do so without prejudice to its ability to retain the credit or deduction) to the
Seller within five (5) business days of utilising credit or deduction the lesser
of:


           (i)           the increased amount so paid; and
 
 
 
(ii)
the amount the Purchaser saves in tax as a consequence of utilising the credit
or deduction.

 
24.18                      Costs.  Each party hereto shall pay its own costs and
expenses in relation to the preparation and execution of this Agreement and all
documents ancillary hereto.


[Signature page to follow]



 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the Execution Date set forth below.
 


 
DATE: October 26, 2007
 


                               SELLER:


                               ANDRONICS, LTD.


By:  /s/ Robert
Andrews                                                                
Name:  Robert Andrews
Title:




ANDREWS:


ROBERT ANDREWS



By:  /s/ Robert
Andrews                                                                
Name: Robert Andrews
 
Title:





 PURCHASER:


 JINKHOLD, LTD.



By:  /s/ Clayton
Shelver                                                                
Name: Clayton Shelver
 
Title: Director







 
 

--------------------------------------------------------------------------------

 

EXHIBITS


AForm of Convertible Debenture


BOperating Agreement


CLicensing Agreement


DLease Agreement




SCHEDULES


1.1List of Assets (including assumed Accounts Receivable)


1.2List of Employees


1.3List of Contracts (including British Petroleum Novation)


1.4List of Intellectual Property


1.5List of Goodwill


3.0Assumed Liabilities (including Excluded Liabilities)


4.2Convertible Debenture Holders


9.3.2Promissory Notes


18.3.2Revenue Projections for Andrews Quarterly Options

 
 

--------------------------------------------------------------------------------

 

Exhibit A
Form of Convertible Debenture




[The Form of Convertible Debenture appears on the following pages]SARS
CORPORATION
10% CONVERTIBLE DEBENTURE


No. [insert debenture #] [date] , 2007
$ [value] [location]






SARS CORPORATION (“Maker” or the “Company”) hereby promises to pay to the order
of [name of debenture holder] or his , her, its assigns (“Holder”), the sum of
[value] United States Dollars ($XX,XXX), with interest at the rate of ten
percent (10%) per annum until paid.  All outstanding principal and accrued and
unpaid interest shall become due twelve months from the date upon which this 10%
Convertible Debenture (“Debenture”) is executed (the “Maturity Date”).  All
payments due and owning under this Debenture shall be subject to the terms and
conditions set forth herein.


1.  
Agreement.



The Debenture is issued pursuant to that certain Asset Purchase Agreement (the
“Agreement”), dated the same date as first set forth herein, by and between
Andronics, Ltd. and Jinkhold, Ltd., a wholly owned subsidiary of the Maker,
which is hereby incorporated by reference.


2.  
Register.



The Company shall keep at its principal office a register in which the Company
shall provide for the registration of the Holder of the Debenture or for the
registration of a transfer of the Debenture to a different Holder.


3.  
Loss Theft, Destruction or Mutilation of the Debenture.



Upon receipt of evidence reasonably satisfactory to the Company of the loss,
theft, destruction or mutilation of the Debenture and, in the case of any such
loss, theft or destruction, upon receipt of an indemnity bond in such reasonable
amount as the Company may determine (or if such Debenture is held by the
original Holder, of an unsecured indemnity agreement reasonably satisfactory to
the Company) or, in the case of any such mutilation, upon surrender and
cancellation of such Debenture, the Company will make and deliver, in lieu of
such lost, stolen, destroyed or mutilated Debenture, a new Debenture of like
tender and unpaid principal amount and dated as of the date to which interest
has been paid on the Debenture so lost, stolen, destroyed or mutilated.


4.  
Registered Holder.



The Company may deem and treat the person in whose name any Debenture is
registered as the absolute owner and Holder of such Debenture for the purpose of
receiving payment of the principal of and interest on such Debenture and for the
purpose of any notices, waivers or consents thereunder, whether or not such
Debenture shall be overdue, and the Company shall not be affected by notice to
the contrary.  Payments with respect to any Debenture shall be made only to the
registered Holder thereof.


5.  
Surrender of the Debenture.



The Company may, as a condition of payment of all or any of the principal of,
and interest on, the Debenture, or its conversion, require Holder to present the
Debenture for notation of such payment and, if the Debenture be paid in full or
converted at the election of Holder as herein provided, require the surrender
hereof.


6.  
Subordination.



The Company, in its sole discretion, may subordinate the Debenture to any Senior
Debt of the Company.  For purposes of the Debenture, “Senior Debt” shall mean
all indebtedness for all principal, fees, expenses, interest, penalties,
post-bankruptcy petition interest, and all other amounts payable for money
borrowed.




7.  
Conversion.



At any time prior to or at the Maturity Date, at the option of the Holder, all
principal and accrued interest due on this Debenture (the “Convertible Amount”)
may be converted at $1.00 USD per share.  Upon the Maturity Date, all
outstanding principal and accrued interest shall automatically convert into
common stock of the Company.


The Conversion Amount shall be adjusted downward in the event the Company issues
common stock (or securities exercisable for convertible into or exchangeable for
common stock) at a price below the Conversion Amount, to a price equal to such
issue price.


8.  Mechanics of Conversion.


Upon the Company’s receipt of written notice of Holder’s election to convert the
Debenture or upon the Maturity Date, the principal amount of this Debenture plus
any accrued interest shall be deemed converted into such number of shares of the
Company’s Common Stock as determined pursuant to Section 7, and no further
payments shall thereafter accrue or be owing under the Debenture.  The entire
balance due and owing under the Debenture must be converted to Common Stock; no
partial conversions will be allowed.  Holder shall return this Debenture to the
Company at the address set forth below, or such other place as the Company may
require in writing.   Within ten (10) days after receipt of this Debenture, the
Company shall cause to be issued in the name of and delivered to Holder at the
address set forth above, or to such other address as to which Holder shall have
notified the Company in writing, a certificate evidencing the securities to
which Holder is entitled.  No fractional securities will be issued upon
conversion of the Debenture.  If on conversion of the Debenture a fraction of a
security results, the Company shall round up the total number of securities to
be issued to Holder to the nearest whole number.
 


9.  
Notice.



Any notice required or desired to be given under this Agreement shall be in
writing and shall be deemed given when personally delivered, sent by an
overnight courier service, or sent by certified or registered mail to the
addresses set forth below, or such other address as to which one party may have
notified the other in such manner.


10.  
Default.



The following will be “Events of Default” under the Debenture:  (a) the Company
shall default on the payment of principal or interest on the Debenture or on any
other indebtedness of the Company when due; (b) the Company shall default on the
observance or performance of any other covenant set forth in the Debenture; (c)
the Company shall issue any indebtedness senior to the Debenture or grant any
security for any other indebtedness (other than in connection with operating
leases such as stand-alone office equipment leases); (d) the Company shall
become insolvent or file a voluntary petition in bankruptcy (or have such a
petition filed against it) or have an assignment for the benefit of creditors or
other creditor arrangement or similar event occur with respect to it or its
assets; or (e) failure to comply with any other term or condition of the
Debenture, which shall not have been cured within ten (10) business days receipt
of written notice to the Company.


Upon Default, and at the option of Holder, or Holder’s successors or assigns,
with fifteen (15) days written notice to the Company, demand or presentment,
Holder may (i) accelerate all amounts due and owing under this Debenture and
demand payment immediately and/or (ii) declare the right to exercise any and all
remedies available to Holder under applicable law.




11.
Miscellaneous.



(a)           10% per annum calculated using a 360-day year composed of 12
30-day months, payable in full, unless otherwise converted to common stock in
the Company, at maturity or conversion.


(b)           The Company agrees that all Conversion Shares shall be fully paid
and non-assessable.  Maker shall pay upon demand any and all expenses, including
reasonable attorney fees, incurred or paid by Holder of this Debenture without
suit or action in attempting to collect funds due under this Debenture or in
connection with the issuance of the Conversion Shares.  In the event an action
is instituted to enforce or interpret any of the terms of this Debenture
including but not limited to any action or participation by Maker in, or in
connection with, a case or proceeding under the Bankruptcy Code or any successor
statute, the prevailing party shall be entitled to recover all expenses
reasonably incurred at, before and after trial and on appeal or review, whether
or not taxable as costs, including, without limitation, attorney fees, witness
fees (expert and otherwise), deposition costs, copying charges and other
expenses.


(c)           All parties to this Debenture hereby waive presentment, dishonor,
notice of dishonor and protest.  All parties hereto consent to, and Holder is
hereby expressly authorized to make, without notice, any and all renewals,
extensions, modifications or waivers of the time for or the terms of payment of
any sum or sums due hereunder, or under any documents or instruments relating to
or securing this Debenture, or of the performance of any covenants, conditions
or agreements hereof or thereof or the taking or release of collateral securing
this Debenture.  Any such action taken by Holder shall not discharge the
liability of any party to this Debenture.


(d)           This Debenture shall be governed by and construed in accordance
with the laws of the state of California without regard to conflict of law
principles.


(e)           All payments due and owing under this Debenture shall be delivered
to the following:


[name of holder]
[address of holder]
[city, state, ZIP]






IN WITNESS WHEREOF, the parties hereto execute this Convertible Debenture as of
this ____ day of_______, 2007.




Maker:                                SARS, Corporation



 
____________________________
                                By: Clayton S. Shelver
Its:  Chief Executive Officer




Holder: [name]
Holder’s address:                                [address]
[city, state, ZIP]
 
 
Maker’s address:                                SARS, Corporation
Attn: Clayton S. Shelver
                             601 108th Avenue NE, 19th Floor
                             Bellevue, WA 98004  USA
With a copy to:                                The Otto Law Group, PLLC
Attn: David M. Otto
601 Union Street, Suite 4500
Seattle, WA 98101 USA








 
 

--------------------------------------------------------------------------------

 



_________, 2007






SARS Corporation
601 108th Avenue NE, 19th Floor
Bellevue, WA 98004  USA
Attention: Clayton S. Shelver


RE:           SARS, Corporation (the “Company”) Convertible Debenture


Dear Mr. Shelver:


I, ________________________, am the holder of convertible debenture #___ of the
Company, issued on ______________, 200__ for $____________ (the
“Debenture”).  The original Debenture is enclosed and attached hereto.  Subject
to Section 8 of the Debenture, I wish to convert the entire principal and any
accrued interest into such number of shares of the Company’s common stock as
determined pursuant to Section 7 of the Debenture. I understand that by
converting the Debenture into common stock, no further payments shall thereafter
accrue or owe under the Debenture.


Once the Debenture is converted into common stock of the Company, please direct
the Company’s transfer agent to submit the stock certificates to the following
street address:


_____________________
_____________________
_____________________
_____________________
Phone: _______________


Please do not hesitate to contact me at the above referenced phone number if you
need further assistance.  Thank you for your time.




Sincerely,






_____________________




Enclosure



 
 

--------------------------------------------------------------------------------

 

Exhibit B
Operating Agreement



[the Operating Agreement appears on the following pages]
 
 
 
 

--------------------------------------------------------------------------------

 
 


OPERATING AGREEMENT


THIS OPERATING AGREEMENT (this “Agreement”) is entered into as of this ___  day
of January, 2007 (the “Execution Date”), between Andronics, Ltd. (“Andronics”),
Veritas Solutions, Inc. (“VSI”) and Secure Asset Reporting Services, Inc., a
wholly owned subsidiary of VSI (“SARS”).  Collectively referred to herein as the
“Parties.”


W I T N E S S E T H:


WHEREAS, Andronics is engaged in the business of offering global two-way data
solutions for monitoring and control of remote assets (the “Services”);


WHEREAS, VSI and SARS are contemplating the purchase of certain assets of
Andronics (the “Asset Purchase”), a list of substantially all of these assets is
attached hereto as Exhibit A (the “Assets”), the Assets are currently valued at
____________ Dollars ($________);


WHEREAS, pursuant to and until that certain contemplated Asset Purchase occurs,
VSI, through its subsidiary, SARS, would like to exclusively control, operate,
market, sell and manage the Assets of Andronics in accordance with the terms and
conditions of this Agreement;


WHEREAS, Andronics desires to engage VSI and SARS to allow VSI and SARS to
exclusively control, operate, market, sell and manage the Assets of Andronics in
accordance with the terms and conditions of this Agreement;


WHEREAS, SARS would like to obtain the consulting services of the individuals
listed on Exhibit B (collectively referred to as the “Andronics Consultants”);


WHEREAS, the Andronics Consultants would like to provide consulting services to
SARS to assist with the management and operation of the Services and Assets; and


WHEREAS, the Parties would like to acknowledge the operating expenses already
paid by VSI and secure such expenses (listed below) with a promissory note (the
“Note”) in accordance with the terms and conditions of this Agreement and the
Note, a form of which is attached hereto as Exhibit C.


NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
hereinafter set forth, the parties hereby agree as follows:


ARTICLE I
PURPOSE; EFFECTIVENESS


1.1           Purpose.                      The primary purpose of the
activities contemplated by this Agreement is to provide for the (i) exclusive
control, operation, marketing, selling and management of the Assets by VSI and
SARS, and (ii) to obtain the services of the Andronics Consultants to manage the
Assets and to provide the Services.


1.2           Effectiveness.  This Agreement shall become effective as of the
December _____, 2006 (the “Effective Date”).


1.3           Promissory Note.  As of Execution Date, VSI has provided Andronics
approximately Sixteen Thousand United States Dollars ($16,000) for operating
expenses and working capital needs.  Andronics agrees to secure such expenses
with a promissory note, a form of which is attached hereto as Exhibit C.


1.4           License Agreement.                                           As of
the Execution Date, the Parties shall have executed the License Agreement, a
form of which is attached hereto as Exhibit D.


1.5           Asset Purchase.  VSI and SARS are contemplating effectuating an
Asset Purchase with Andronics, of the Assets owned by Andronics. The Assets are
currently valued at ____________ Dollars ($________) (the “Purchase Price”).


(a)           If the Asset Purchase closes and becomes effective within six (6)
of the Execution Date of this Agreement, the Note amount (and any additional
amended amounts thereto) shall be applied against the Purchase Price and the
Note shall be cancelled in its entirety.


ARTICLE II
DESIGNATION AS OPERATOR; NATURE OF AGREEMENT


2.1           Engagement.                                Andronics hereby
engages and grants to SARS the exclusive right to operate and control the
Services for the term specified in Section 5, and SARS hereby agrees to perform
the Operator Duties for such term, on the terms and conditions specified in this
Agreement.  The Operator Duties shall be carried out under the name of VSI and
SARS on behalf of Andronics and all revenue shall be attributed to VSI.


2.2           Relationship.                                This Agreement is not
intended to create, and shall not be deemed or treated as creating, a
partnership, joint venture, employment contract or any other relationship
between the Parties other than the service relationship expressly provided for
in this Agreement.  All commitments, obligations, undertakings and liabilities
associated with the Operator Duties shall be entered in the name of, and shall
be the sole responsibility of SARS and neither party shall be authorized to
enter into any commitment, obligation, undertaking or liability in the name of,
or on behalf of, the other party.


ARTICLE III
PERSONNEL; OPERATIONS; PERFORMANCE


3.1           Personnel.


(a)           SARS shall execute consulting services agreements with the
Andronics Consultants to perform its obligations under this Agreement because
they possess such qualifications, knowledge and experience in the provision of
the tasks to which they are assigned as would be required for comparable
positions and tasks in competitive businesses.  SARS shall provide appropriate
training to such personnel as and when required in order to facilitate the
efficient and knowledgeable performance of services under this Agreement.  SARS
shall monitor the performance of such personnel and shall take such action as is
necessary to remedy promptly any deficiencies in such performance.


(b)           The Andronics Consultants shall render all services hereunder as
an independent contractor and shall not hold itself out as an agent of VSI or
SARS. Nothing herein shall be construed to create or confer upon the Andronics
Consultants the right to make contracts or commitments for or on behalf of VSI
or SARS.


3.2           Operations and Duties.


(a)           Andronics shall maintain (whether by acquisition or lease)
suitable facilities and equipment for the efficient and effective performance of
operating the Services and Assets (the “Duties”).  Such facilities and equipment
shall be kept in good working order, normal wear and tear excepted.


                      (b)           SARS shall be responsible for all costs
associated with the Duties.


3.3           Licenses, Etc.  The Andronics Consultants shall be responsible for
obtaining and maintaining (i) all licenses and permits required from any
governmental body or agency for the performance of its services hereunder, and
(ii) all licenses or rights required from any third parties for the performance
of its services hereunder.


3.4  Insurance.  The Andronics Consultants shall obtain, and maintain during the
term of this Agreement, insurance for the Assets against such risks and in such
amounts as are carried by similar businesses in similar circumstances.


3.5           Expenses.  The Parties shall be solely responsible for all
expenses, obligations or commitments incurred in connection with the performance
of their respective obligations under this Agreement.


3.6           Performance Standards.


(a)           Except to the extent otherwise expressly provided, VSI and SARS
shall, in the performance of its obligations and duties under this Agreement,
exercise and use a degree of care and skill that a similarly situated service
provider would exercise and use in providing services in similar circumstances.


(b)           VSI and SARS shall use reasonable commercial efforts to broaden
the geographic penetration of the Services.


3.7           Inspection of Records.  VSI and SARS may (i) at any time it
reasonably believes Andronics is in breach of any provision of this Agreement
(in which case, it shall notify Operator in writing of such belief and the
reasons therefor) and (ii) once during any calendar year, request Andronics to,
and Andronics shall, upon reasonable advance notice, permit employees, agents or
representatives of VSI and SARS, during normal business hours, to review,
inspect and/or audit Andronics’ financial records and its operating procedures
relating to the performance of services under this Agreement.  Andronics shall
cooperate and make available appropriate personnel to assist representatives of
VSI and SARS in inspecting or auditing the books, records and facilities of
Andronics, and Andronics will reasonably cooperate with respect to any such
audit or inspection.


ARTICLE IV
FEES; COMPENSATION


4.1           Fees.                      SARS shall have the authority to, on
behalf of Andronics, establish, revise and collect fees with respect to the
Services.


4.2           Compensation.  As compensation for its services hereunder, VSI and
SARS shall be entitled to one hundred percent (100%) of all gross revenue
derived from providing and operating the Services and Assets.


4.3           Late Payments.  Any payment not made by a party when due under the
terms of the Note shall bear interest as the Default Rate (as defined in the
Note) from the due date under this Agreement until paid.


ARTICLE V
TERM; TERMINATION AND EXTENSION


5.1           Term.                      This Agreement shall continue in effect
until (i) terminated by one (1) of the parties pursuant to Section 5.2; (ii) the
mutual written agreement of the Parties; or (iii) the contemplated Asset
Purchase closes and becomes effective.


5.2           Termination.


(a)           A party may terminate this Agreement by notice to the other party
in the event that: (i) the other party (the “Defaulting Party”) shall fail to
perform, or shall breach, any of its obligations set forth in this Agreement,
and such failure shall continue for thirty (30) days after written notice
thereof has been given to the Defaulting Party, or if the breach is not capable
of cure within such thirty (30) days, reasonable efforts to cure have not been
undertaken; or (ii) the other party (1) makes any general assignment for the
benefit of creditors, (2) initiates or is the subject of a request to initiate a
bankruptcy or insolvency proceeding under any provision of law, including the
United States Bankruptcy Code, that is intended to liquidate or rehabilitate
such other party, and is not dismissed within sixty (60) days, (3) files, or is
the subject of a filing (that is not dismissed within sixty (60) days) with a
court of competent jurisdiction for the appointment of a receiver, guardian,
conservator or similar officer, or (4) is rendered or declared insolvent; and a
termination hereunder shall be effective, if no cure has occurred thirty days
after notice has been given to such other party.


(b)           Upon written notice to Andronics, VSI and SARS may terminate this
Agreement in the event that the Asset Purchase fails to close within six (6)
months of the Execution Date.


5.3           Transition.  In the event that this Agreement is terminated by
either party pursuant to Section 5.2(a), either party may request an extension
of this Agreement, and, if mutually agreed upon, the Parties shall continue to
perform hereunder at the requesting party’s sole cost and expense, for a period
of up to six (6) months from the otherwise effective date of termination in
order to allow the orderly migration and transition of responsibilities.


5.4           Effect of Termination.  With the exception of Articles V, VII, VII
and IX of this Agreement, in the event that this Agreement is terminated, all
further obligations of the Parties under this Agreement shall be terminated
without further liability of either party to the other.


ARTICLE VI
CONFIDENTIALITY


6.1           Confidential Information.  Neither party will make any
intellectual property, documentation software, enhancements or know-how, trade
secrets, procedures and methods, financial and operational information and other
matters relating to the Assets and/or Services available, in any form, to any
other person without the prior written consent of the other.  The foregoing
shall not restrict a party with respect to information which (i) such party
rightfully possessed before it received such information from the other party as
evidenced by written documentation; (ii) subsequently becomes publicly available
through no fault of such party; (iii) is subsequently provided to such party by
a third party without restrictions on use or disclosure; (iv) is required to be
disclosed by law; or (v) has become the sole property of the party making the
disclosure.


ARTICLE VII
LIABILITY AND INDEMNIFICATION


7.1           LIMITATION OF
LIABILITY.                                                                           IN
NO EVENT OR UNDER ANY CIRCUMSTANCES SHALL EITHER PARTY BE LIABLE TO THE OTHER
PARTY FOR EXEMPLARY, PUNITIVE OR CONSEQUENTAL DAMAGES OF ANY KIND WHATSOEVER;
PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATION SHALL NOT APPLY TO AN
INTENTIONAL OR WILLFUL BREACH OF THIS AGREEMENT.


7.2           Indemnification.


(a)           Each party shall indemnify and hold the other party and its
officers, directors, agents and employees harmless from and against any and all
claims, demands, actions, losses, liabilities, costs, expenses (including
reasonable legal fees and expenses), suits and proceedings of any nature
whatsoever arising from the gross negligence or willful misconduct of the
indemnifying party that arise out of or are in any manner connected with its
performance under this Agreement, except to the extent such claim, demand,
action, loss, liability, expense, suit or proceeding is attributable to the
gross negligence, willful misconduct, or breach of this Agreement by, the party
seeking indemnification hereunder.


(b)           VSI and SARS shall indemnify and hold Andronics and its officers,
directors, agents and employees harmless from and against any and all claims,
demands, actions, losses, liabilities, expenses (including reasonable legal fees
and expenses), suits and proceedings arising from VSI’s or SARS’
performance  involving the Duties and/or the Services.






ARTICLE VIII
DISPUTE RESOLUTION


8.1           Dispute Resolution.  In the event of a dispute between the Parties
as to any material term herein, the Parties shall first attempt to resolve the
dispute informally.  If, after ten (10) days, the Parties are unsuccessful, the
Parties agree to mediate their dispute, with each Party appointing one (1)
mediator to represent itself.  If, after fifteen (15) days of the mediation’s
commencement, no resolution is reached, the Parties shall submit to mandatory
binding arbitration in any controversy or claim arising out of, or relating to,
the Agreement or any breach hereof.  Such arbitration shall be conducted in
accordance with the commercial arbitration rules of the American Arbitration
Association in effect at that time, and the Parties agree to be bound by any
judgment, determination or award rendered by the arbitrator.  The arbitrator is
hereby authorized to award to the prevailing party the costs (including
reasonable attorneys’ fees and expenses) of any such arbitration.  The Parties
further agree that any mediation and arbitration meetings may be held via
teleconference.


8.2           Recourse to Courts and Other
Remedies.                                                                                     Notwithstanding
the Dispute resolution procedures contained in Sections 8.1, any party may apply
to any court having jurisdiction (a) to enforce this agreement to arbitrate, (b)
to seek provisional injunctive relief so as to maintain the status quo until the
arbitration award is rendered or the Dispute is otherwise resolved, (c) to avoid
the expiration of any applicable limitation period, (d) to preserve a superior
position with respect to other creditors or (e) to challenge or vacate any final
judgment, award or decision of the Panel that does not comport with the express
provisions of Section 8.2.


8.3           Attorneys' Fees.  If any action, suit or proceeding is commenced
to establish, maintain, or enforce any right or remedy under this Agreement, the
party not prevailing therein shall pay, in addition to any damages or other
award, all reasonable attorneys' fees and litigation expenses incurred therein
by the prevailing party.




ARTICLE IX
MISCELLANEOUS


9.1           Notices.                      All notices, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given and effective (a) upon receipt, if delivered in person, by cable
or by telegram, or (b) one (1) business day after deposit prepaid with a global
overnight express delivery service:


                      If to Andronics and/or the Andronics Consultants:














If to VSI or SARS:                                           Veritas Solutions,
Inc.
601 108th Avenue NE, Suite 1908
Bellevue, WA 98004
                                                      Attn:                      Clayton
Shelver
                                                      Fax:           (425)
943-6872


with a copy to:                                           The Otto Law Group,
PLLC
601 Union Street, Suite 601
Seattle, Washington 98110
Attn:                      David M. Otto
Fax:           (206) 262-9513


9.2           Amendments.  This Agreement may be amended or modified only by a
dated written instrument so stating and executed by the Parties.


9.3           Counterparts.                                This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.


9.4           Parties in Interest; No
Assignment.                                                                           This
Agreement shall inure to the benefit of and be binding upon the Parties hereto
and their respective successors and assigns.  Nothing in this Agreement, express
or implied, is intended to confer upon any other person any rights or remedies
under or by reason of this Agreement.  Notwithstanding the foregoing, this
Agreement may not be assigned without the prior written consent of the other
party hereto.


9.5           Applicable Law.  The rights and obligations of the Parties shall
be construed under and governed by the internal laws (without application of the
conflicts of laws provisions thereof) of the State of Washington.  Venue shall
be in the County of King, Washington.


9.6           Waiver. No provision in this Agreement shall be deemed waived by
course of conduct, unless such waiver is in writing signed by both Parties and
stating specifically that it was intended to modify this Agreement.


9.7           Partial Invalidity.  Wherever possible, each provision hereof
shall be interpreted in such manner as to be effective and valid under
applicable law, but in case any one or more of the provisions contained herein
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such provision shall be ineffective to the extent, but only to the
extent, of such invalidity, illegality or unenforceability without invalidating
the remainder of such invalid, illegal or unenforceable provision or provisions
or any other provisions hereof, unless such a construction would be
unreasonable.


9.8           Entire Agreement.  This Agreement and the agreement referred to
herein and the schedules attached hereto constitute the entire agreement between
the Parties governing the matters addressed herein. No prior agreement or
representation, whether oral or written, shall have any force or effect thereon.



 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the day
and year first above written.




VERITAS SOLUTIONS, INC.






By: Clayton Shelver
Title: Director and CEO




SECURE ASSET REPORTING SERVICES, INC.






By: Clayton Shelver
Title: Director and CEO




ANDRONICS LTD.






By:
Its:





 
 

--------------------------------------------------------------------------------

 

Exhibit A
Assets and Licensed Property
 
 
 
 

--------------------------------------------------------------------------------

 
Exhibit B
Andronics Consultants



 
 

--------------------------------------------------------------------------------

 

Exhibit C
Note

 
 

--------------------------------------------------------------------------------

 

 
Exhibit C
Licensing Agreement



[the Licensing Agreement appears on the following pages]
 


 
 

--------------------------------------------------------------------------------

 

LICENSING AGREEMENT


THIS EXCLUSIVE PATENT AND INTELLECTUAL PROPERTY LICENSING AGREEMENT (the
“Licensing Agreement”), made and entered into this ___ day of January, 2007 (the
“Execution Date”), between Andronics, Ltd. (“Andronics” or the “Licensor”),
Veritas Solutions, Inc. (“VSI”) and Secure Asset Reporting Services, Inc., a
wholly owned subsidiary of VSI (“SARS”).  VSI and SARS are collectively referred
to as the “Licensee.”


WITNESSETH:


WHEREAS, Andronics desires to engage VSI and SARS to allow VSI and SARS to
exclusively control, operate, market, sell and manage the Assets (as defined in
the Operating Agreement) and Licensed Property (defined below) of Andronics in
accordance with the terms and conditions of this Agreement;


WHEREAS, Licensor wishes to grant an exclusive license of the Licensed Patents
(as defined below) and Licensed Intellectual Property (as defined below) to
Licensee, and Licensee wishes to obtain an exclusive license of the Licensed
Patents and Licensed Intellectual Property (collectively, the “Licensed
Property”) from the Licensor, a list is located under the heading, “Licensed
Property” and is attached to the Operating Agreement as Exhibit A, all in
accordance with and pursuant to the terms, covenants and conditions of this
Licensing Agreement;


WHEREAS, Licensor is the owner of certain patents that Licensor desires to
license to Licensee (the “Licensed Patents”); and


WHEREAS, Licensor is the owner of certain Licensed Intellectual Property rights
pertaining to the Licensed Patents, including trade secrets, trademarks, service
marks, trade names (including, in the case of trademarks, service marks and
trade names, all goodwill pertaining thereto), inventions, copyrights,
technology licenses, know-how, confidential information, shop rights, technical
data, drawings, diagrams, designs, prototypes, engineering files, documentation,
processes, procedures, marketing techniques and/or materials, marketing plans,
timetables, strategies and development plans, charts, research, design
specifications either developed or acquired by Licensor in connection with the
development of the Licensed Patents and documents (written or electronic),
physical properties of components of manufactured goods, techniques used or
sequences in manufacture, sources (suppliers) and costs of components, costs of
any aspect or phase of manufacture, profit margins, sub-licensing agreements and
other information pertaining to customers, pricing policies and financial
information (the “Licensed Intellectual Property”).


AGREEMENT:


NOW, THEREFORE, for and in consideration of the foregoing, the warranties and
representations herein contained and other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto have agreed and do
hereby agree as follows:


 
ARTICLE I
 
DEFINITIONS
 
1.1            Definitions
 
.
 
a.  
Unless otherwise defined below, capitalized terms shall have the meaning as set
forth in the Operating Agreement.  The following terms, as used herein, have the
following meanings:

 
“Bankruptcy Event” means any of the following events: (a) Licensee commences a
case or other proceeding under any bankruptcy, reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar Law of any jurisdiction relating to Licensee; (b) there is commenced
against Licensee any such case or proceeding that is not dismissed within sixty
(60) days after commencement; (c) Licensee is adjudicated insolvent or bankrupt,
or any order of relief or other order approving any such case or proceeding is
entered; (d) Licensee suffers any appointment of any custodian or the like for
it or any substantial part of its property that is not discharged or stayed
within sixty (60) days; (e) Licensee makes a general assignment for the benefit
of creditors; (f) Licensee fails to pay, or states that it is unable to pay or
is unable to pay, its debts generally as they become due; (g) Licensee calls a
meeting of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or (h) Licensee, by any act or failure to act,
indicates its consent to, approval of or acquiescence in any of the foregoing or
takes any corporate or other action for the purpose of effecting any of the
foregoing.
 
“Contracts” means all contracts, agreements, arrangements, understandings,
leases, licenses, commitments, sales and purchase orders and other instruments.
 
 “Governmental Entity” means any Federal, state or local or any foreign
governmental, regulatory or administrative authority, agency, official, body or
commission or any court, tribunal or arbitral body.
 
“Knowledge of Licensor” shall mean that Licensor is actually aware of a fact or
a matter.
 
“Law” means any Federal, state, foreign or local statute, law, ordinance,
regulation, rule, code, order, judgment, decree, other requirement or rule of
law of the United States or any other jurisdiction and any other similar act or
law.
 
“Lien” means any mortgage, liability, lien (including any tax lien), obligation,
pledge, charge, security interest or encumbrance of any kind.
 
“Licensed Property” means the assets listed on Exhibit A under the heading
“Licensed Property” attached to the Operating Agreement.
 
“Material Adverse Effect” means any change in or effect on the Purchased Assets
that, individually or in the aggregate (taking into account all other such
changes or effects), is, or is reasonably likely to be, materially adverse to
the value of the Purchased Assets individually or taken as a whole.
 
“Person” means an individual, corporation, partnership, association, trust or
other entity or organization, including a government or political subdivision or
an agency or instrumentality thereof.
 
ARTICLE II
GRANT OF LICENSES


2.1  Exclusive License.  Licensor hereby grants, bargains, assigns, licenses,
conveys and setsover to the Licensee an exclusive world-wide license to utilize
the Licensed Patents and the claims set forth therein and the Licensed
Intellectual Property for the purpose of developing, manufacturing (directly or
through subcontractors), marketing and selling products incorporating the
inventions contained in the Licensed Patents and Licensed Intellectual Property
and for the purposes of sub-licensing the Licensed Patents and Licensed
Intellectual Property.  Notwithstanding any provision to the contrary set forth
in this Agreement, (i) any sub-licenses to be granted under this Agreement by
Licensee first shall be approved in writing by the Licensor and shall be granted
in an enforceable written agreement, of which Licensor is a third-party
beneficiary, that contain terms and conditions at least as restrictive as all of
the terms and conditions set forth in this Agreement, and (ii) promptly
following the execution of any such sub-license, Licensee shall provide Licensor
with a copy of the same.
 
a.  Notwithstanding anything to the contrary in this Section or elsewhere in
this Agreement, all rights granted to Licensee in this Agreement shall be
subject to the terms and conditions of any and all existing licenses and other
obligations related to the Licensed Property existing at the time the Agreement
is entered into.
 
b.  Licensee acknowledges and agrees that, (i) the Licensed Property and all
goodwill associated therewith are and shall remain the sole property of
Licensor, (ii) nothing in this Agreement shall convey to Licensee any right of
ownership in the Licensed Property, (iii) Licensee shall not in any manner take
any action and shall ensure that none of its permitted sub-licensees take any
action, that disparages or would impair the value of, or goodwill associated
with, the Licensed Property and (iv) all rights not expressly granted to
Licensee are reserved to Licensor.  Licensee acknowledges and agrees that all
use of the Licensed Property by Licensee shall inure to the benefit of Licensor.
 
2.2           Ownership and Use of Licenses.
 
a.  Licensor and Licensee agree that throughout the term of this License
Agreement (and any extensions thereof) that Licensee may engage in research and
development activities that produce new formulas, methods, inventions,
techniques, properties or products that enhance the Licensed Property (“Licensee
Enhancements”).  In the event Licensee develops such Licensee Enhancements, then
Licensor shall retain ownership of such Licensee Enhancements and the Licensee
Enhancements shall not be deemed to be a part of the Licensed Property and
Licensor shall have all right, title and interest in and to any of the Licensee
Enhancements.
 
b.  Licensor and Licensee agree that throughout the term of this License
Agreement (and any extensions thereof) that Licensor may engage in research and
development activities that produce new formulas, methods, inventions,
techniques, properties or products that enhance the Licensed Property (“Licensor
Enhancements”).  When Licensor develops such Licensor Enhancements, the Licensor
Enhancements shall not be deemed to be a part of the Licensed Property and shall
not be deemed to have been licensed to Licensee in accordance with the terms of
this License Agreement.


2.3           General Duties of Licensor.  Throughout the term of this Licensing
Agreement (including any extensions thereto), Licensor shall, (i) provide
Licensee with copies of the Licensed Patents and Licensed Intellectual Property,
(ii) provide Licensee with complete specifications of the raw material and
design and use specifications pertaining to the same and (iii) provide Licensee
with a complete list of all persons known to Licensor that were contacted during
the development of the Licensed Patents and Licensed Intellectual Property
(including, but not by way of limitation, lists of possible suppliers,
sub-contractors, sub-licensees and customers).
 
2.4           General Duties of Licensee.  Throughout the term of this Licensing
Agreement (including any extensions thereof), Licensee shall use its best
efforts to effectively develop and promote widespread use and manufacturing of
products based on the claims included in the Licensed Patents and Licensed
Intellectual Property. Such efforts shall include (but not by way of
limitation), (i) engaging in the final stages of product development and
testing, (ii) following successful completion of product development and
testing, developing a “demonstration” manufacturing facility, (iii) engaging in
market research to identify discrete market opportunities for products based on
the Licensed Patents and Licensed Intellectual Property, (iv) developing and
implementing marketing, pricing and distribution strategies for the products
developed, and (v) attending industry forums and expositions to support
marketing, promotion and distribution of products produced that utilize the
Licensed Patents and Licensed Intellectual Property.
 
2.5           Reservations and Limitations; Foreign Licensed Patents. Except as
provided in this Section and in Sections 2.1(a), 2.8(a), 2.8(b), 3.8(b) and
3.8(c) of this Licensing Agreement, the parties agree that Licensor retains all
of its rights, title and interest in and to the Licensed Patents and Licensed
Intellectual Property. Licensor and Licensee agree that, during the term of this
Licensing Agreement (including any extensions thereof), Licensee shall have the
sole right and discretion to determine whether, when and if to apply for foreign
Licensed Patents covering the inventions contained in the Licensed Patents. In
the event that Licensee determines to apply for foreign Licensed Patents
covering the inventions contained in the Licensed Patents, Licensee shall
prosecute such foreign patent applications at Licensee’s sole expense. Any such
foreign Licensed Patents shall be prosecuted in the name of Licensor. Licensor
hereby agrees that during the term of this Licensing Agreement (including any
extensions thereof), Licensee shall have and is hereby granted the same license
rights with respect to any such foreign Licensed Patents as Licensee is granted
with respect to the Licensed Patents by Section 2.1(a) of this Licensing
Agreement. Licensor agrees to cooperate with Licensee in prosecuting any such
patent applications and, subsequent to the granting of any such Licensed
Patents, to confirm Licensee’s exclusive worldwide license rights thereunder and
hereby appoints Licensee its attorney-in-fact for such purposes.
 
2.6           Future Improvements and Discoveries.  Licensee acknowledges that,
except as expressly proscribed by this Licensing Agreement, Licensor shall have
the right to continue Licensor’s research and development activities in building
materials and designs. Should those activities produce formulas, methods and
inventions (“New Inventions”) which arise from Licensor’s independent activities
which Licensor decides to license, Licensor hereby grants to Licensee a right of
first refusal with respect to the licensing of the New Inventions. In the event
Licensor decides to license some or all of the New Inventions, Licensor shall
provide Licensee with a written notification of Licensor’s intent to license and
of the terms (including fees and royalties) on which the license will be
offered. The parties will then have thirty (30) days to negotiate a mutually
agreeable licensing agreement.  If the parties fail to reach agreement within
thirty (30) days, Licensor shall be free to offer a license of the New
Inventions to third-parties on the terms initially offered to Licensee. If
Licensor subsequently modifies the terms on which the license will be made
available, Licensee shall be provided additional rights of first refusal to
consider the modification(s) in Licensor’s proposal. Notwithstanding the
foregoing, nothing contained in this Section 2.6 shall be interpreted to permit
Licensor to incorporate elements of the Licensed Patents in any New Invention in
contravention of the warranties and representations contained in Section 3.8(a)
of this Licensing Agreement.
 
2.7           Non-disclosure and Confidentiality.  Licensor and Licensee agree
that many documents constituting the Licensed Patents and Licensed Intellectual
Property, together with other documents and information of a similar nature that
will be developed by Licensor or Licensee during the term of this Licensing
Agreement (and any extensions thereof) are and will be of a confidential and
proprietary nature (such documents and information hereafter referred to as
“Confidential Information”). Licensor and Licensee agree that such Confidential
Information shall include any information concerning the Licensed Patents which
is furnished now or during the term of this Licensing Agreement (including any
extensions thereof) by or in behalf of the Licensor pursuant to or in accordance
with the terms of this Licensing Agreement (whether or not reduced to writing or
still in development and whether or not specifically marked confidential or
proprietary by Licensor or Licensee). Licensor and Licensee agree that they
shall use their best efforts to safeguard Confidential Information. To that end,
Licensor and Licensee shall, (i) designate all such information by marking each
such document or piece of information “Confidential/Proprietary,” (ii) restrict
access to Confidential Information to those with a need to access that
information, (iii) train employees and agents in the importance of
non-disclosure of Confidential Information and (iv) include in all sub-contracts
and sub-licenses provisions that require sub-contractors and sub-licensees to
accord similar protections to Confidential Information. For purposes of Section
2.7 of this Licensing Agreement, the term “Confidential Information” does not
include information that is generally available to the public other than as a
result of a disclosure by a party to this Licensing Agreement, became available
to the Licensee on a non-confidential basis from a source other than the
Licensor (provided that such source is not bound by a confidentiality agreement
with or other contractual relationship, legal or fiduciary obligation of
confidentiality with respect to such information) or is part of the public
record as a result of the registration of the Licensed Patents. Notwithstanding
the foregoing, it shall not be a breach of Section 2.8 of this Licensing
Agreement for either the Licensor or the Licensee to provide Confidential
Information to a court of competent jurisdiction or an agency, department or
subdivision of the United States or a state, territory or possession thereof
having a lawful right to obtain the information requested, provided the Licensor
or Licensee notifies the other party of the request and provides the other party
with the opportunity to seek a stay or otherwise contest the request for
information if that contest does not expose the other party to liabilities which
are not or cannot be indemnified by the party wishing to contest the request.
 


 
2.8           Assignment and Sub-Licensing.


a.  Assignment. Except as provided in this Section 2.8, neither Licensor nor
Licensee may assign their rights and obligations under this Licensing Agreement
to any other person. For purposes of this Section 2.8, the granting of a
security interest in the rights created under this Licensing Agreement
constitutes an assignment. Licensor may assign Licensor’s rights under this
Licensing Agreement to any person or entity, but may assign its obligations
under this Licensing Agreement to another person, in whole or in part, only with
the prior written consent of Licensee, which consent shall not be unreasonably
withheld. Any refusal to consent to an assignment of the obligations of the
Licensor that would interfere with the Licensor’s personal performance of the
duties set forth in Section 2.4 of this Licensing Agreement or that would defeat
or jeopardize protection of the Licensed Patents shall not be deemed
unreasonably withheld. Licensee may assign Licensee’s rights and obligations
under this Agreement to any third person (including a business entity which
Licensee controls on the date of the assignment) without the prior consent of
the Licensor. For the purposes of this Section 2.8, the term “assignment” shall
include the granting of a security interest in the rights created under this
Licensing Agreement and any change in voting control of a business entity. An
assignee receiving an assignment of rights and obligations under this Licensing
Agreement shall have the same rights to further assign interests and obligations
under this Licensing Agreement as did the assignee’s assignor.


b.  Sub-licensing and Distribution.  Licensor and Licensee agree that Licensee
shall have the right to sub-license the Licensed Patents and Licensed
Intellectual Property and to enter into distribution agreements with respect to
products manufactured utilizing inventions contained in the Licensed Patents and
Licensed Intellectual Property to such persons and on such terms as Licensee
deems appropriate. Licensor and Licensee agree that during the term of this
Licensing Agreement (including any extensions thereof), Licensee shall have the
sole right and responsibility to contact, discuss, negotiate and execute
sub-licensing and distribution agreements with sub-licensees and potential
sub-licensees.  No such agreement shall be permitted to cover a term longer than
the remaining term of this Licensing Agreement in effect on the date the
sub-licensing or distribution agreement is executed and in effect absent the
prior written consent of Licensor. Licensee shall provide Licensor with a copy
of each such agreement within thirty (30) days of the agreement’s execution.
Each agreement shall provide that notifications by one party to the sub-license
agreement to the other shall also require the party giving the notice to the
other party to also send a copy of the notice to the Licensor. In the event that
this License Agreement terminates prior to the termination of any sub-license
agreement (either because Licensor has consented to a term for the sub-license
agreement that exceeds the term of this License Agreement in effect on the date
of execution of the sub-license agreement or because of the termination of this
License Agreement other than upon the normal expiration of its term), the rights
of the sub-licensee under the sub-license agreement shall remain in full force
and effect.  From the date of termination of this Licensing Agreement through
the date of termination of the sub-licensing agreement, remittances required to
be made by the sub-licensee to the Licensee shall continue to be made to the
Licensee and remittances due from Licensee to Licensor with respect to any such
sub-license shall continue to be made as though this Licensing Agreement was
still in full force and effect.


2.9  Rights and Duties Upon Termination; Return of Materials. Within thirty (30)
days of the termination of this Licensing Agreement, each party to this
Licensing Agreement that has possession of or control over any confidential or
proprietary information of the other party shall return to the other party all
written and otherwise recorded or stored matter containing confidential or
proprietary information, including both original matter and all copies thereof;
provided, that each party’s legal counsel may retain one copy of any such
information in its files solely for the purpose of identifying information to be
protected under applicable confidentiality provisions. For purposes of the
foregoing, Licensee shall not be deemed to be in possession or control of
confidential or proprietary information in possession of sub-licensees with a
right to retain such information during the term of their sub-license agreement
following termination of this Licensing Agreement.


ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF LICENSOR
 
Licensor hereby represents and warrants to Licensee that all such exceptions to
be referenced to a specific representation set forth in this Article III, or
shall be deemed to be referenced to a specific representation in which such
exception would be appropriate and reasonably apparent from the context, as of
the date hereof, that:
 
3.1           Organization and Qualification
 
.  Licensor is a corporation organized under the law of Northern Ireland and has
the requisite power and authority to own, lease and operate these properties,
except for such failures to be so qualified that could not reasonably be
expected to, individually result in a Material Adverse Effect.
 
3.2           Absence of Certain Changes
 
.  Licensor has utilized the Purchased Assets in the ordinary course consistent
with past practices, and there has not been:
 
a.  any Material Adverse Effect or any event, occurrence, development or state
of circumstances or facts known to Licensor which could reasonably be expected
to result in a Material Adverse Effect;
 
b.  any event that could reasonably be expected to prevent or materially delay
the performance of the obligations of Licensor pursuant to this Agreement;
 
c.  any incurrence, assumption or guarantee by Licensor of any indebtedness for
borrowed money with respect to the Licensed Property other than in the ordinary
course of business and in amounts and on terms consistent with past practices;
 
d.  any creation or other incurrence of any Lien on any Licensed Property or any
failure to discharge or satisfy any such Lien or pay or satisfy any material
obligation or liability (whether absolute, accrued, contingent or otherwise)
relating to or affecting the Purchased Assets;
 
e.  any transaction or Contract entered into by Licensor relating to any
Licensed Property (including the acquisition or disposition of any assets) or
any relinquishment by Licensor of any such Contract or other right relating to
any Licensed Property, in either case, other than transactions and commitments
in the ordinary course of business consistent with past practices and those
contemplated by this Agreement;
 
f.  any settlement, waiver, release, assignment or compromise relating to or
affecting any material action, suit, proceeding, claim arbitration or litigation
affecting the Licensed Property;
 
g.  any sale or transfer of any of the Licensed Property (including, without
limitation, any disposition or license of any Proprietary Rights) except for
inventory sold in the ordinary course of business consistent with past practices
or cancellation of any material debts or claims relating to the Licensed
Property or waiver of any rights relating thereto;
 
h.  any authorization of, or agreement entered into or commitment made to do any
of the foregoing.
 
3.3           Title to Licensed Assets
 
.  No Licensed Property is subject to any Lien.  Upon consummation of the
transactions contemplated hereby, Licensee will have acquired good and
marketable title in and to, or a valid leasehold interest in, each of the
Licensed Property, free and clear of all Liens.
 
3.4           No Undisclosed Liabilities
 
.  There are no liabilities relating to or affecting the Licensed Property of
any kind whatsoever, whether accrued, contingent, absolute, determined,
determinable or otherwise, and there is no existing condition, situation or set
of circumstances which could reasonably be expected to result in such a
liability other than liabilities that, individually or in the aggregate, would
result in a Material Adverse Effect with respect to the Licensed Property.
 
3.5           Litigation
 
.  There is no action, suit, claim, investigation or proceeding (or any basis
therefore) pending against, or to the Knowledge of Licensor, threatened against,
or relating to or affecting, any Licensed Property before any court or
arbitrator or any Governmental Entity, and to the Knowledge of Licensor, there
are no existing acts or circumstances that could reasonably be expected to
result in such an action, suit, claim, investigation or proceeding.  Licensor is
not subject to any outstanding order, writ, injunction or decree which could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or materially interfere with Licensor’s ability to consummate the
transactions contemplated hereby.
 
3.6           Material Contracts
 
.
 
a.  
Licensor is not a party to or subject to:

 
1.  Any Contract that substantially limits the freedom of Licensor to compete in
any line of business or with any Person or in any area or to own, operate, sell,
transfer, pledge or otherwise dispose of or encumber any Licensed Property or
that would so limit the freedom of Licensee after the Closing Date; or
 
2.  Any material Contract not made in the ordinary course of business that
relates to or affects the Licensed Property.
 
3.7           Compliance with Laws
 
.  Licensor is not in violation of, Licensor has not violated, and to the
Knowledge of Licensor, Licensor is not under investigation with respect to or
been threatened to be charged with or given notice of any violation of, any Law
or judgment, order or decree entered by any court, arbitrator or Governmental
Entity, applicable to the Licensed Property or the conduct of the Business.  No
violation of any Law relating to or affecting any Licensed Property currently
exists or has existed at any time.  There are no developments relating to or
affecting any of the Licensed Property pending or threatened, which might
reasonably be expected to materially detract from the value of such Licensed
Property, materially interfere with any present or intended use of any such
Licensed Property or result in a Material Adverse Effect with respect to the
marketability of such Licensed Property.
 
3.8           Proprietary Rights
 
.
 
a.  All patents (including, without limitation, all U.S. and foreign patents,
patent applications (including provisional applications), invention disclosures
and any and all divisions, continuations, continuations-in-part, re-issues,
re-examinations and extensions thereof), design rights, trademarks, trademark
applications (including intent to use filings), trade names and service marks
(whether or not registered), trade dress, logos, copyrights (whether or not
registered) and any renewal rights therefore, sui generis database rights,
statistical models, technology, inventions, supplier lists, trade secrets,
know-how, databases, technical documentation, mask works, registrations and
applications for any of the foregoing and all other tangible and intangible
proprietary information, materials and associated goodwill (collectively,
“Proprietary Rights”) that are held by or have been or are planned to be used in
(including in the development of) the Business and/or in any product, technology
or process (i) currently being or formerly manufactured, published or offered by
the Licensor or (ii) currently under development for possible future
manufacturing, publication, marketing or other use by the Licensor, are
hereinafter referred to as the “Licensor Proprietary Rights.”
 
b.  The Licensor Proprietary Rights contain only those items and rights that
are:  (i) owned by the Licensor; (ii) in the public domain; or (iii) rightfully
used by the Licensor pursuant to a valid and enforceable license or other
similar agreement (the Licensor Proprietary Rights which are used pursuant to
sub-section; (iii) are referred to as “Licensor Licensed
Proprietary Rights”).  The Licensor has all rights in Licensor Proprietary
Rights owned by the Licensor and in Licensor Licensed Proprietary Rights
necessary (and had all rights necessary to carry out its former activities at
the time such activities were being conducted), including, to the extent
required to carry out such activities, rights to make, use, reproduce, modify,
adopt, create derivative works based on, translate, distribute (directly and
indirectly), transmit, display and perform publicly, license, rent and lease
and, other than with respect to Licensor Licensed Proprietary Rights, assign and
sell Licensor Proprietary Rights.
 
c.  To the Knowledge of Licensor, the use, reproduction, manufacturing,
distribution, licensing, sub-licensing, sale or any other exercise of rights in
any Licensor Proprietary Rights, product, activity, technology or process as now
used or offered for use, licensing or sale by the Licensor does not, directly or
indirectly, infringe on any rights in any Proprietary Rights or other
proprietary right of any person, anywhere in the world.  No claims or
investigations, (i) challenging or threatening the validity, enforceability,
effectiveness or ownership by the Licensor of any Licensor Proprietary Rights or
(ii) to the effect that the use, manufacturing, distribution, licensing,
sublicensing, sale or any other exercise of rights in any Licensor Proprietary
Rights, product, activity, technology or process as now used by the Licensor
directly or indirectly infringes any Proprietary Rights or other proprietary
right of any person, have been asserted or threatened by any person.  All of the
rights within Licensor Proprietary Rights are enforceable and subsisting.  To
the Knowledge of Licensor, there is no unauthorized use, infringement or
misappropriation of any Licensor Proprietary Rights by any third-party,
employee, former employee or contract worker.
 
d.  The Licensor has taken all appropriate measures to protect the proprietary
nature of the Licensor Proprietary Rights and to maintain in confidence all
trade secrets and confidential information owned or used by the Licensor.
 
e.  Except as would not otherwise materially impair the Licensor’s ability to
account for, enforce its rights under, make use of, understand or memorialize
the Licensor Proprietary Rights, the Licensor has taken all steps, in accordance
with normal industry practice, to preserve and maintain notes and records
relating to Licensor Proprietary Rights and to cause the same to be readily
understood, identified and available.
 
f.  The Licensor Proprietary Rights are free and clear of any and all Liens.
 
g.  All data which has been collected, stored, maintained or otherwise used by
the Licensor has been collected, stored, maintained and used in accordance with
all applicable U.S. and foreign Laws, rules, regulations, guidelines and
industry standards. The Licensor has not received a notice of noncompliance with
applicable data protection laws, rules, regulations, guidelines or industry
standards.
 
3.9           Licensed Patents: Representations and Warranties; Third-Party
Infringement Claims Defense; Prosecution of Infringement Claims Against
Third-parties; Right of Set Off; When Failure to Establish Validity Becomes
Grounds for Terminating Payments.


a.  Licensor Representations and Warranties Respecting Licensed
Patents.  Licensor represents and warrants to Licensee that, (i) the Licensed
Patents do not infringe on the patent rights of any third-party, (ii) Licensor
is the sole owner of the Licensed Patents and Licensed Intellectual Property,
(iii) Licensor has granted no other license(s) that permit any other person or
entity to develop, manufacture, exploit, sub-license or otherwise use the
inventions used in the Licensed Patents and Licensed Intellectual Property and
will grant no other such license(s) or use rights to any third-party during the
term of this Licensing Agreement (or any extensions thereof), (iv) Licensor has
neither applied for nor obtained foreign Licensed Patents with respect to the
inventions contained in the Licensed Patents and Licensed Intellectual Property
and during the term of this Licensing Agreement (or any extensions thereof) will
not apply for or obtain any such foreign Licensed Patents (except with the prior
written consent of Licensee on such terms and conditions as Licensee in its sole
discretion finds acceptable), (v) Licensee will not undertake modifications of
the Licensed Patents through which essentially similar processes, products or
techniques may be implemented that would be competitive with processes or
techniques employed or products produced by Licensee utilizing the Licensed
Patents and/or Licensed Intellectual Property and (vi) Licensor has not and
during the term of this Licensing Agreement (or any extensions thereof) will not
engage in or encourage the development of competing products, processes or
techniques under the Licensed Patents or other similar Licensed Patents  either
in the United States or any foreign patent jurisdiction.


b.  Third-party Infringement Claims Defense.  In the event that any third-party
asserts that the Licensed Patents infringe on the third-party’s patent rights,
it shall be the Licensor’s obligation to defend such infringement claim and to
conform Licensee’s continued right to develop, manufacture and sell products
based on the claims set forth in the Licensed Patents and to sub-license the
Licensed Patents. Licensor and Licensee agree to make each other aware of any
third-party infringement claim within thirty (30) days of being made aware of
the claim by the third-party. Licensor shall defend against any such
infringement claim at Licensor’s own cost and expense. In the event that
Licensor fails to defend such infringement claim, Licensee shall have the right
(but not the obligation) to defend against such claim and Licensor hereby
appoints Licensee its attorney-in-fact to defend against any such infringement
claim and in Licensee’s sole discretion, to take all acts with respect to the
claim (and its settlement) which Licensee deems appropriate. Licensor agrees to
cooperate fully with Licensee in connection with any such defense (including,
but not by way of limitation, by joining in any such defense).


c.  Prosecution of Third-parties for Infringement of Licensed Patents.  In the
event that Licensor or Licensee become aware of any potential infringement of
the Licensed Patents by any third-party, Licensor and Licensee agree to make
each other aware of any such potential infringement within fifteen (15) days of
becoming aware of the potential infringement. Licensor and Licensee agree that
it shall be Licensee’s right (but not its obligation) to warn third-parties of
potential infringements of the Licensed Patents during the term of this
Licensing Agreement (including and extensions thereof) and Licensor agrees to
assist Licensee in the prosecution of any patent infringement claim (including,
but not by way of limitation, by joining in the prosecution of any such claim).
Licensor hereby appoints Licensee its attorney-in-fact for purposes of
prosecuting any such patent infringement claims. Any such patent infringement
claims shall be conducted at the expense of the Licensee.


d.  Set Off.  In the event Licensee undertakes the defense of a patent
infringement claim or the prosecution of a patent infringement claim, Licensee
shall be entitled to recover Licensee’s expenses (including court costs,
reasonable attorneys’ fees and reasonable expert witness’ fees, settlement
payments and fees or royalties paid to third-parties in settlement of
infringement claims) as a set off against other amounts owning to Licensor by
Licensee under this License Agreement (including fees payable this Licensing
Agreement). Licensor and Licensee agree that this right of set off exists in
addition to, any other rights Licensee may have at law or in equity to recover
such expenses from Licensor or any third-party.


e.  Patent Prosecution and Maintenance.  Except as otherwise provided in this
Licensing Agreement, Licensor may proceed with the prosecution of patent
applications with respect to inventions independently developed by Licensor at
Licensor’s own discretion and at Licensor’s own cost.  Licensee may proceed with
prosecution of patent applications with respect to patentable products and
techniques developed during product development under this License Agreement at
Licensee’s own discretion and expense and without receiving the consent or
approval of Licensor; provided, however, that if the new inventions that are the
subjects of such patent applications utilize elements of the Licensed Patents,
such patent applications may be prosecuted by Licensee only with the approval
and participation of Licensor on such terms (including  expense, royalty and fee
sharing) as may be mutually agreed to by Licensor and Licensee.


f.  Grounds for Terminating Payments Pertaining to Licensed Patents.  Licensee’s
right to terminate payments required under Sections 2.2 of this Licensing
Agreement in the event that that the Licensed Patents licensed hereunder are
found invalid or unenforceable shall arise only upon a “final adjudication” of
such invalidity or unenforceability. For purposes of this Section
3.8(f),  “final adjudication” shall mean an adjudication or determination by a
trial court or a court of appeal, which adjudication or determination shall be
final and binding. Notwithstanding the foregoing, Licensor and Licensee agree
that from the time that either Licensor or Licensee is on notice of any
assertion of a third-party patent infringement claim until any such final
adjudication, all payments required to be made to Licensor under Sections 2.2
shall be made instead into an escrow account to be held there pending final
adjudication of the third-party claim. Upon such final adjudication, the sums
held in escrow will be distributed as follows: first, if defense of any such
action is undertaken by Licensee under this Licensing Agreement, to reimburse
Licensee of expenses incurred (including court costs and reasonable attorneys
and expert witness fees) in the defense; second, to pay the third-party any
amount to which the third-party becomes entitled as a consequence of the
settlement or final adjudication of the third-party’s claim; and finally, if any
amounts remain after the payments referred to above, to Licensor. Interest
earned on the amounts held in escrow shall be and remain the property of
Licensee. Nothing herein contained shall be construed as a limitation upon any
rights Licensee may otherwise have under this Licensing Agreement, at law or in
equity, arising from Licensor’s breach of any representation or warranty
contained in this Licensing Agreement.


 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF LICENSEE
 
Licensee hereby represents and warrants to Licensor, all such exceptions to be
referenced to a specific representation set forth in this Article IV, or shall
be deemed to be referenced to a specific representation in which such exception
would be appropriate and reasonably apparent from the context, as of the date
hereof, that:
 
4.1           Organization and Qualification
 
.  Licensee is a corporation duly organized, validly existing and in good
standing under the laws of the State of Washington and has the requisite
corporate power and authority to own, lease and operate its properties and to
carry on its business as it is now being conducted.  Licensee is duly qualified
or licensed to do business, and is in good standing (to the extent applicable),
in each jurisdiction where the character of the properties owned, leased or
operated by it or the nature of its business makes such qualification or
licensing necessary, except for such failures to be so qualified and in good
standing that could not reasonably be expected to, individually or in the
aggregate, result in a material adverse effect on the Licensee.
 
4.2           Corporate Authorization
 
.  Licensee has the necessary corporate power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and thereunder, and
to consummate the transactions contemplated hereby and thereby.  The execution,
delivery and performance by Licensee of this Agreement, and the consummation by
Licensee of the transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate action on the part of Licensee and no
further corporate action on the part of Licensee is necessary to authorize this
Agreement or to consummate the transactions contemplated hereby or
thereby.  This Agreement has been duly executed and delivered by Licensee and
constitutes valid and binding agreements of Licensee, enforceable against
Licensee in accordance with their respective terms.
 
4.3           Governmental Authorization
 
.  The execution, delivery and performance by Licensee of this Agreement, and
the consummation by the Licensee of the transactions contemplated hereby and
thereby, do not and will not require any action by or in respect of, or filing
with, any Governmental Entity, except where the failure to take such action or
obtain authorizations, consents or approvals or to make such filings would not
reasonably be expected to, individually or in the aggregate, result in a
material adverse effect on the Licensee.
 
4.4           Non-Contravention
 
.  The execution, delivery and performance by Licensee of this Agreement, and
the consummation by the Licensee of the transactions contemplated hereby and
thereby, do not and will not, (i) contravene or conflict with the certificate of
incorporation or bylaws of Licensee, (ii) contravene or conflict with or
constitute a violation of any provision of any Law, judgment, injunction, order
or decree binding upon or applicable to Licensee; or (iii) constitute a default
under or give rise to any right of termination, cancellation or acceleration of
any right or obligation of Licensee or to a loss of any material benefit
relating to Licensee’s business to which Licensee is entitled under any
provision of any material Contract binding upon Licensee or by which any of
Licensee’s assets is or may be bound; except, in each case, for violations and
defaults that, individually and in the aggregate, could not reasonably be
expected to have or result in a material adverse effect on the Licensee, or
materially impair the ability of Licensee to perform its obligations hereunder.
 
ARTICLE V
MISCELLANEOUS


5.1           Indemnities and Arbitration.


a.  Licensee Indemnity.  Licensee shall defend, indemnify, save and hold
harmless Licensor from all losses, claims, suits, damages, costs, fees and
expenses (including attorneys fees) resulting from or arising out of any act or
omission of Licensee related to this Licensing Agreement. Licensor shall
promptly notify Licensee of any loss, claim or suit for which indemnification is
sought hereunder. A failure to give such prompt notification shall act as a
waiver of Licensor’s rights under this Section 5.1(a).


b.  Licensor Indemnity.  Licensor shall defend, indemnify, save and hold
harmless Licensee from all losses, claims, suits, damages, costs, fees and
expenses (including attorneys fees) resulting from or arising out of any act or
omission of Licensor relating to this Licensing Agreement or from a breach by
Licensor of any representation, warranty or covenant contained in this Licensing
Agreement. Licensee shall promptly notify Licensee of any loss, claim or suit
for which indemnification is sought hereunder. A failure to give such prompt
notification shall act as a waiver of Licensee’s rights under this Section
5.1(b).


c.  Dispute Resolution.  In the event of a dispute between the parties as to any
material term herein, the parties shall first attempt to resolve the dispute
informally.  If, after ten (10) days, the parties are unsuccessful, the Parties
agree to mediate their dispute, with each party appointing one (1) mediator to
represent itself.  If, after fifteen (15) days of the mediation’s commencement,
no resolution is reached, the parties shall submit to mandatory binding
arbitration in any controversy or claim arising out of, or relating to, the
Agreement or any breach hereof.  Such arbitration shall be conducted in
accordance with the commercial arbitration rules of the American Arbitration
Association in effect at that time, and the parties agree to be bound by any
judgment, determination or award rendered by the arbitrator.  The arbitrator is
hereby authorized to award to the prevailing party the costs (including
reasonable attorneys’ fees and expenses) of any such arbitration.  The parties
further agree that any mediation and arbitration meetings may be held via
teleconference.
 
5.2           Accounting and Audit. Licensee shall be responsible for
maintaining current and accurate financial records of all sales of the Licensed
Property, which records shall be maintained in accordance with generally
accepted accounting principles (“GAAP”).  Licensor shall have the right to
inspect and/or audit such records, from time to time, upon providing ten (10)
days written notice to Licensee.


5.3           Attorneys’ Fees. In the event of any dispute between the parties
that arises out of this Licensing Agreement, the substantially prevailing party
with respect to the dispute shall be entitled to recover from the other party,
in addition to whatever other amounts the prevailing party is entitled to
recovery in law or equity, attorneys’ fees and expenses, expert witness fees and
expenses and court costs whether incurred in pretrial, trial or on appeal.


5.4.           Governing Law. Except as specifically preempted by the federal
laws of the United States of America, this Licensing Agreement shall be governed
by and construed in accordance with the laws of the State of Washington.


5.5           Notices.  All notices required or permitted to be given pursuant
to this Licensing Agreement shall be given in writing and shall be sent by
registered mail or certified mail, return receipt requested, postage prepaid, to
the following addresses:


If to Andronics:














If to VSI or SARS:                                           Veritas Solutions,
Inc.
601 108th Avenue NE, Suite 1908
Bellevue, WA 98004
                                                      Attn:                      Clayton
Shelver
                                                      Fax:           (425)
943-6872


with a copy to:                                           The Otto Law Group,
PLLC
601 Union Street, Suite 601
Seattle, Washington 98110
Attn:                      David M. Otto
Fax:           (206) 262-9513




Any notice given pursuant to this Section 5.5 shall be effective upon the date
of actual receipt by the addressee, as evidenced by a return receipt or other
similar written confirmation. Either party hereto may, from time to time, by
advance written notice given in accordance with and pursuant to this Section
5.5, designate a substitute address for the receipt of notices under this
Licensing Agreement.


5.6           Severability. If any term or other provision of this License
Agreement is invalid, illegal or incapable of being enforced by any rule of law,
or public policy, all other conditions and provisions of this License Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated by this License Agreement is
not affected in any manner adverse to any party.  Upon such determination that
any term or other provision is invalid, illegal or incapable of being enforced,
the parties shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated by this License
Agreement be consummated as originally contemplated to the fullest extent
possible.


5.8           Parties, Successors and Assigns.  This Licensing Agreement shall
inure to the benefit of and be binding upon the parties hereto, their successors
and permitted assigns.




[Signature Page to Follow]



 
 

--------------------------------------------------------------------------------

 

This License Agreement may be executed by the parties individually or in any
combination, by facsimile and in two (2) or more counterparts, each of which
shall be deemed an original and all of which shall together constitute one and
the same agreement.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 


 


 
VERITAS SOLUTIONS, INC.






By: Clayton Shelver
Title: Director and CEO




SECURE ASSET REPORTING SERVICES, INC.






By: Clayton Shelver
Title: Director and CEO




ANDRONICS LTD.






By:
Its:




 
 

--------------------------------------------------------------------------------

 
 
Exhibit D
Lease Agreement



[the Lease Agreement appears on the following pages]
 
 
Schedule 1.1
List of Assets




Fixed asset register - equipment (depn @ 20% sl pa)
   
Details
Acqn date
       
Kingswood software
28/02/98
Inmac cables
31/05/98
Aurora-2 PCs
31/05/98
Compaq cpmpr equip(NIIB)
31/08/98
Tracking system (ex PMH)
31/08/98
Equip-Computer Workbench
31/08/98
Equipment - visa
30/09/98
Equip-Micro Warehouse
30/09/98
Equip-Digital Workshop
31/10/98
Equipment-visa
30/11/98
Inmac-compr equip
31/12/98
Inmac-compr equip
31/12/98
Inmac-compr equip
31/12/98
Equip-Micro Warehouse
31/12/98
Equip-Micro Warehouse
31/01/99
Mapinfo
28/02/99
MapExtreme-4 PCs (NIIB)
28/02/99
Inmac-hardware upgrades
31/05/99
CPC-fax machine
31/05/99
CPC file holder
31/05/99
Phone socket
31/05/99
M Dawes-phone
31/05/99
Sundry equipment
31/05/99
Colour laserjet printer
31/07/99
BT phones
31/07/99
RS - drill
31/08/99
RS - drill set
31/08/99
15" monitor
31/08/99
Router
15/09/99
Osciliscope
26/10/99
Label machine
05/11/99
Wavecomm modems
10/11/99
Photocopier
16/11/99
SX3 computer equipment
16/11/99
Mobile tech equip
29/11/99
Mobile phones
10/12/99
Soldering station
14/12/99
Mobile phone
14/12/99
Cisco 1600 PS
06/01/00
Mobile phone
19/01/00
RS 232 cable
16/02/00
Nokia phone
17/02/00
Nokia phone
26/02/00
SX3 computer equipment
06/03/00
Sony Vaio laptop
08/03/00
Antenna tester
10/03/00
Remote mouse
21/03/00
2 X compiuters
27/03/00
Ladders
05/04/00
Socket set
05/04/00
Capture board
14/04/00
Dual speed hub
14/04/00
Tapered hole cutter
09/05/00
Computer
17/05/00
Server cabinet
23/05/00
B&Q equipment
29/05/00
Computer
30/06/00
Hoover
05/07/00
Gateway PC
07/08/00
GDC boundary data
08/08/00
56k modem
24/08/00
Monitor
12/10/00
Gate pendants
17/11/00
Calculators
30/11/00
Dell PCs x 2
19/12/00
HP Scanjet
27/01/01
Computer (2nd hand)
02/02/01
Budget DIY equip
06/02/01
Clickman
09/02/01
Heatgun
14/02/01
Computer equip
15/01/00
Antenna x 3
23/03/00
PC
09/03/00
Coldfusion software
29/03/00
Equipment
30/04/00
Scanner
31/03/01
10GB hard disk
30/04/01
Steam cleaner
30/04/01
20GB HDD
31/05/01
10GB hard disk
30/06/01
Compaq server/instn
30/09/01
2 display systems
30/11/01
Fax/printer
30/11/01
Answerphone
30/11/01
Adaptor cards
31/01/02
Laptop
07/06/02
Spider engineer-equip
30/05/02
Phones
30/05/02
Credit card-sundry equip
31/08/02
Computer mouse ps2
16/09/02
Multimeter
30/09/02
Iomega software
04/10/02
UPS for server
14/10/02
Phones *2
15/10/02
Solder irons
01/11/02
Cables and adapter
15/11/02
Laptops *3
19/12/02
17" monitors x 2
22/09/03
Phone upgrade
29/10/03
Car phone adaptor
30/09/03
Rechargeable spotlight
14/11/03
Sundry equipment
27/02/04
Laptop
04/04/03
Comb binder
12/06/03
Backup machine
30/04/04
Mobile phones and accessories
05/05/04
Drills and accessories
25/06/04
OKI printer
13/01/05
Sundry equipment
28/02/05
Ladder
25/03/05
Nokia phone kits
16/06/05
Linux server IBM 346
08/08/05
B4250 printer
01/03/05
IBM Server
08/01/07
Uninterrupted power supply
08/01/07
Laptop computer (2)
08/01/07


 

 

 












Fixed asset register - fixtures and fittings (depn @ 20% sl pa)
   
Details
Acqn date
       
Fiesta blinds
07/05/99
CPC operators chairs
31/05/99
ADT intruder alarm system
28/05/99
Graphix-signs
14/06/99
CPC conf room chairs
15/06/99
CPC operators chairs
16/06/99
Fridge
04/08/99
World map
06/09/99
Stands
13/12/99
Shelving
21/12/99
Desks
28/04/00
Desks
01/05/00
Chairs and bookshelves
29/06/00
Exhibition stands
22/11/99
NOBO board
27/04/00
Filing cabinet
28/01/00
Display equipment
31/03/01
Filing cabinet
31/05/01
Fireproof safe
31/05/01
External ashtrays x 2
31/12/01
Gate automation system
18/10/02
Storage bins
19/06/02
Operator chair
23/09/02
Armchairs x 2
11/04/03
Fan Heaters x 2
23/11/05





Fixed asset register - motor vehicles (depn @ 25% sl pa)
   
Details
Acqn date
       
Fiat Brava-KUI 4809
06/03/00
BMW C1-KUI 7002
27/11/00
Reg no KUI 2222
31/03/01







Fixed asset register - premises expenditure (depn @ 2% sl pa)
   
Details
Acqn date
       
Building work (O'Neill Bros)
31/05/99
Renovations (O'Neill Bros)
01/10/02






 
 

--------------------------------------------------------------------------------

 

Schedule 1.1 Continued
Assumed Accounts Receivable


Forex Rate
0.492
   
0.682
   
                    72,064.37
              10,566.12
 
                       52,338.93
                           9,159.33
 
                          144,128.75
 
Invoice GBP
VAT GBP
Euros Invoice
Euros VAT
Invoice GBP to Total$
VAT GBP to Total$
Euros Invoice to Total$
Euros VAT to Total$ VAT
*Total Orbcomm Invoices
October
      9,520.44
  1,666.06
 
      11,499.40
   2,012.40
 
                    19,350.49
                3,386.30
 
                       16,861.29
                           2,950.73
   
November
      9,956.56
  1,742.39
 
      12,262.95
   2,146.02
 
                    20,236.91
                3,541.44
 
                       17,980.87
                           3,146.66
   
December
    10,229.08
  1,790.08
 
      11,932.80
   2,088.24
 
                    20,790.81
                3,638.37
 
                       17,496.77
                           3,061.94
   




 
 

--------------------------------------------------------------------------------

 

Schedule 1.2
List of Employees
 


Employees:
 
Forename
Dept
Surname
Andrews
Margaret
Admin
Andrews
Robert
Directors - 7001
Andrews
Paul Robert
Sales/Marketing - 6001
Connolly
Anthony
Sales/Marketing - 6001
Craig
Shaun
Development Engineers - 7003
Duffy
Fergus
Productive - 6000
Gallagher
Eimear
Development Engineers - 7003
Hasson
Christopher
Development Engineers - 7003
Kelly
Sheila
Web Design - 7003
McCaughan
Karen
Directors - 7001
*McCorkell
Mark David
Web Design - 7003
Moore
Paul Gerard
Productive - 6000
Nagurski
Kevin
Web Design - 7003
Strawhorne
Paul Thomas
Development Engineers - 7003
Thomson
Thomas James
Productive - 6000
**Watson
Adam
Development Engineers - 7003



*Mr. McCorkell was hired as a summer intern after February 7, 2007 but is no
longer on the payroll.


**Mr. Watson was engaged after February 7, 2007 but has since resigned his
position.







 
 

--------------------------------------------------------------------------------

 



Schedule 1.3
List of Contracts


Contract No.
Parties
Date
LPG-06-TELE-29
BP International, Ltd.
and
Andronics, Ltd.
9/18/2006
                   


 
 

--------------------------------------------------------------------------------

 

Schedule 1.4
List of Intellectual Property





Intellectual Property
Book Value
Software Development for internal proprietary asset-tracking system
$1,550,300
   
LEOCATE, Trade Mark No. 2232925
 
UTILITY-EYE, Trade Mark No. 003292687
 
Andronics, Ltd. trade name
 
Andronics, Ltd. logo
     


 
 

--------------------------------------------------------------------------------

 

Schedule 1.5
List of Goodwill






Goodwill
 
All Andronics, Ltd. customers and recurring revenue,including:
     
Quinns – Leocate
 
CSL – Fixed sites
 
BP – LPG Product
         




 
 

--------------------------------------------------------------------------------

 

Schedule 3
Assumed Liabilities
(including Excluded Liabilities)




Accepted AP Workpaper
                                 
Andronics Total AP
   
$334,058.10
                                       
(-) Offsetting Items
   
 $                   -
                                       
(-) Unaccepted AP
   
$26,866.85
                                       
(=) Total Accepted AP
   
 $  307,191.25
                                                                               
                         
Andronics
Limited
     
$
1
   
rates as of 12/11/2007
 
Date:
12/7/2007
     
£
0.492
######
Aged
 
Analysis
   
Report
Date:
     
€
0.682
From:
Include
 
transactions:
                                                       
A/C
Name
Turnover
Balance
Future
Current
Period 1
Period 2
Period 3
Older
US$
   
1890CARK
1890 CarKits
1,107.63
459.77
0
0
459.77
0
0
0
$944.86
   
AIRMAR$
Airmar Technology Corporation
992.91
1,401.86
0
0
29.38
0
0
1,372.48
$2,880.93
   
AIRTRICI
Airtricity Energy Supply (NI) Limited
1,146.05
175.79
0
0
175.79
0
0
0
$361.26
   
APBMACHI
APB Machinery Moving
315
158.63
0
0
0
52.88
105.75
0
$326.00
   
AUTOSECU
Auto Security Installations
1,863.14
137.92
0
0
0
0
0
137.92
$283.44
   
BALLYGOW
Aquaporte Limited
507.8
43.84
0
-43.84
43.84
43.84
0
0
$90.09
   
BAUGHWEE
Baugh & Weedon NDT
1,283.00
1,507.53
0
0
0
1,507.53
0
0
$3,098.09
   
BENEGAS
Benegas bv
1,894.29
1,894.29
0
0
1,894.29
0
0
0
$3,892.91
   
BT
British Telecommunications Plc
3,161.82
384.26
0
384.26
0
0
0
0
$789.68
   
CHAMBCOM
Londonderry Chamber of Commerce
50
82.25
0
0
0
58.75
0
23.5
$169.03
   
CHUBB
Chubb (NI) Ltd
121.83
143.15
0
0
0
0
143.15
0
$294.18
   
COILTECH
Coil Tech UK Ltd
60.5
71.09
0
0
71.09
0
0
0
$146.10
   
CPC
CPC Office Supplies Limited
299.12
48.7
0
10.86
37.84
0
0
0
$100.08
   
CSI
CSI (Ireland) Ltd
9,663.00
767.28
0
0
0
0
0
767.28
$1,576.82
   
DAVINCI
Da Vinci's Hotel
348.94
368
0
0
0
0
368
0
$756.27
   
DHL96
DHL Express
5,137.72
3,811.53
0
0
2,076.28
0
1,552.84
182.41
$7,832.98
   
DIGIKEY
uk.Digikey.com
0
-281.88
0
-108.42
-173.46
0
0
0
$0.00
   
ESENDEX
Esendex UK
1,108.47
-141
0
-141
0
0
0
0
$0.00
   
ESS
Electronic & Security Services Ltd
957.84
1,125.46
0
0
0
0
0
1,125.46
$2,312.91
   
EXPEDIT
Expeditors International
7,079.42
1,357.13
0
0
0
781.38
0
575.75
$2,789.01
   
FARNELLE
Farnell Electronic Components Ltd
2,587.78
826.75
0
0
473.25
353.5
0
0
$1,699.03
   
GENEVAPA
Geneva Palexpo
0
0
0
0
0
0
0
0
$0.00
   
GLOBINC
Globalstar, Inc.
6,558.83
6,057.05
0
0
1,248.81
4,808.24
0
0
$12,447.70
   
GMCNICHL
Gary McNicholl
26,250.00
1,510.00
0
180
510
820
0
0
$3,103.16
   
GSG
Resource
204.53
216.79
0
0
0
0
81.8
134.99
$445.52
   
HDLELECT
HDL Electronics Ltd
2,668.95
3,136.06
0
0
1,870.21
1,265.85
0
0
$6,444.84
   
IDEXPO
IDEXPO
0
0
0
0
0
0
0
0
$0.00
   
IFSCOURI
IFS Courier Express Ltd
7,811.96
693.22
0
0
147.68
378.46
167.08
0
$1,424.62
   
IFSGLOBA
IFS Global Logistics Ltd
6,987.36
1,714.48
0
121.63
401.9
623.39
370.75
196.81
$3,523.39
   
IMPERIAL
Imperial Connector Systems Ltd
1,027.50
-247.81
0
0
0
0
0
-247.81
$0.00
   
ITS
Intertek Testing Services
1,240.00
1,457.00
0
0
0
0
0
1,457.00
$2,994.25
   
JMTC
JMTC Ltd
0
318.62
0
0
0
0
0
318.62
$654.79
   
JOHNSTON
Johnston Printing Limited
339
398.33
0
0
398.33
0
0
0
$818.60
   
KEEPSOLU
Keep Solutions Simple
5,280.00
1,116.25
0
0
916.5
199.75
0
0
$2,293.98
   
KMCCAULE
McCauley McGinty Chartered Accountants
12,125.00
14,246.88
0
8,225.00
4,700.00
0
0
1,321.88
$29,278.42
   
LIMAVADY
Limavady Gear Company Limited
15,628.00
7,207.45
0
0
0
0
690.9
6,516.55
$14,811.86
   
LJNDESIG
LJN Designs
750
470
0
0
0
0
470
0
$965.89
   
MATRIX
Matrix Telematics Ltd
841.44
988.69
0
0
0
0
0
988.69
$2,031.83
   
MULTIBUK
Multiband Antennas Limited
105
-0.21
0
-0.21
0
0
0
0
$0.00
   
NITRONIC
Nitronica
1,941.69
1,371.28
0
705.76
665.52
0
0
0
$2,818.08
   
NTL
NTL Business Credit Control
7,881.00
7,402.50
0
0
0
7,402.50
0
0
$15,212.70
   
NUSTARTE
Nu-Start Electronics
13,409.58
8,031.69
0
0
0
8,031.69
0
0
$16,505.73
   
O2
O2 (UK) Limited
7,197.14
347.31
0
214.99
368.54
-209.37
-320.81
293.96
$713.75
   
ORANGE
Orange
19,543.82
5,079.65
0
0
3,082.14
-0.55
0
1,998.06
$10,439.07
   
ORBCOMM
Orbcomm Global L.P.
0
-292.18
0
0
0
0
0
-292.18
$0.00
   
ORBCOMML
Orbcomm LLC
2,533.63
13,073.41
0
0
371.51
0
0
12,701.90
$26,866.85
   
PESTCTRL
North West Pest & Rodent Control Service
162
190.35
0
190.35
0
0
0
0
$391.18
   
POWERACT
Power Action
12,551.54
-1,627.61
0
0
-3,093.41
0
0
1,465.80
$3,012.33
   
QUAKE$
Quake Global INC
9,641.21
204.63
0
0
0
0
204.63
0
$420.53
   
RAPIDELE
Rapid Electroncs
1,091.41
0.29
0
0
0.29
0
0
0
$0.60
   
RCA
Rates Collection Agency
4,504.71
900.94
0
0
0
0
0
900.94
$1,851.50
   
ROCHESTE
Rochester Gauges International S.A
0
38.03
0
0
0
0
0
38.03
$0.00
   
RORYMCIN
Rory McIntyre
609.6
178
0
0
0
0
0
178
$0.00
   
RS
RS Components Limited
75.7
16.61
0
0
0
16.61
0
0
$34.13
   
RUTLIDGE
Rutledge Joblink
45
105.76
0
0
0
0
0
105.76
$0.00
   
SAFT
SAFT Ltd
31,900.00
13,771.00
0
0
0
0
0
13,771.00
$28,300.45
   
SAGE
Sage (UK) Ltd
2,112.50
1,240.80
0
-124.7
60
0
0
1,305.50
$2,549.94
   
SARSINC
SARS Inc
57,090.00
25,318.67
0
0
0
20,327.50
5,287.50
-296.33
$0.00
   
SARSINC$
SARS Inc $
139,150.18
138,300.42
0
0
0
0
7,362.25
130,938.17
$0.00
   
SCAPACK
SCA Packaging Ireland
0
-2,570.38
0
0
0
0
0
-2,570.38
$0.00
   
SECTRAC€
Sectrack NV
0
3.59
0
0
0
0
0
3.59
$0.00
   
SELECTTR
Selective Travel Management
14,576.92
3,875.76
0
0
1,585.00
2,290.76
0
0
$7,964.98
   
STELLAR$
Stellar Satellite Communciations Ltd
0
610.33
0
0
0
0
0
610.33
$1,254.27
   
STEPTOEJ
Steptoe & Johnson
0
-96.68
0
0
0
0
0
-96.68
$0.00
   
SYSTEM
System Design Technology Ltd
292.5
29,141.89
0
0
0
0
-424.76
29,566.65
$59,888.80
   
TMOBILE
T-Mobile (UK) Ltd
54,662.93
7,611.25
0
7,611.25
0
0
0
0
$15,641.70
   
TNT
TNT UK Limited
0
42.41
0
0
0
0
0
42.41
$87.16
   
TRAKM8
Trakm8 Limited
-825
8,272.67
0
0
0
0
0
8,272.67
$17,000.97
   
TRFASTEN
TR Fastenings
532.61
-2,048.48
0
0
0
0
-2,079.75
31.27
$0.00
   
TWTLOG
TWT Logistics Limited
480
564
0
0
141
0
423
0
$1,159.06
   
UNITEDWA
SITA (Northern Ireland) Limited
665.68
82.53
0
0
82.53
0
0
0
$169.61
   
UPS
U.P.S. Limited
1,334.34
122.54
0
0
122.54
0
0
0
$251.83
   
VODAFONE
Vodafone Ireland Limited
5,015.64
2,325.80
0
0
0
0
704.63
1,621.17
$4,779.70
   
WILLIS
Willis Limited
4,504.50
2,099.93
0
0
0
0
0
2,099.93
$4,315.52
   
XELLEXBA
Xellex Battery Co Ltd - $
3,329.76
-6,110.98
0
0
0
0
0
-6,110.98
$0.00
   
ZENITH
Zenith
350
411.25
0
0
411.25
0
0
0
$845.15
     
Totals:
523,864.42
311,614.13
0
17,225.93
19,078.41
48,752.71
15,106.96
211,450.12
$334,058.10
   




 
 

--------------------------------------------------------------------------------

 

Schedule 4.2
Convertible Debenture Holders






Principal Amount:
 
Holder:
Four Hundred Eighty-Nine Thousand United States Dollars ($489,000 USD)
Patrick Andrews
One Hundred Fifty Thousand United States Dollars ($150,000 USD)
Fergus Duffy
Thirteen Thousand United States Dollars ($13,000 USD)
Vehicle Services (Claire Flanagan)
Seventy Thousand United States Dollars ($70,000 USD)
Independent Northern Ireland


 
 

--------------------------------------------------------------------------------

 

Schedule 4.6.2
Revenue Projection Schedule for Andrews Quarterly Options


Quarter 1
Quarter 2
Quarter 3
Quarter 4
$500,000 USD
$1,000,000 USD
$1,150,000 USD
$1,350,000 USD






 
 

--------------------------------------------------------------------------------

 

Schedule 9.3.2
Schedule of Promissory Notes



Date of Promissory Note:
 
Promissory Note Number:
 
Principal Amount of Promissory Note:
 
12/19/06
#1
$16,045.00
2/16/07
#2
$23,000.00
2/16/07
#3
$2,292.00
3/2/07
#4
$10,000.00
3/26/07
#5
$21,772.18
4/26/07
#6
$40,000.00
5/1/07
#7
$44,720.00
5/11/07
#8
$27,105.00
5/3/07
#9
$69,689.82
5/8/07
#9
-$34,694.20
5/10/07
#9
-$35,031.62
5/25/07
#10
$16,000.00
6/19/07
#11
$507.00
6/22/07
#12
$3,127.19
6/26/07
#13
$893.00
6/26/07
#14
$43,025.72
6/29/07
#15
$34,000.00
7/19/07
#16
$35,880.00
7/20/07
#17
$1,585.51
7/31/07
#18
$45,955.88
7/31/07
#19
$20,000.00
7/31/07
#20
$4,676.00
8/6/07
#21
$43,141.00
9/30/07
#22
$38,156.65
9/30/07
#23
$8,015.00
9/30/07
#24
$83,650.00
9/21/07
#25
$42,757.79
9/30/07
#26
$16,980.00
9/30/07
#27
$59,150.00
Total:
 
$682,398.92






 
 

--------------------------------------------------------------------------------

 
